Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This is an Asset Purchase Agreement dated as of March 24, 2008 (the
"Agreement"), among (i) Caretenders of Jacksonville, LLC, a Florida limited
liability company (“Buyer”), (ii) Almost Family, Inc., a Delaware corporation
(“Parent”), (iii) Apex Home Healthcare Services, L.L.C., a Florida limited
liability company (“Apex Healthcare”) and Apex Health and Rehab Center L.L.C., a
Florida limited liability company (“Apex Rehab”) (each a "Seller" and
collectively, the “Sellers”), and (iv) Nancy Ralston, James Spriggs, III, Robert
G. Young, Lorrie Snyder, Joann Sorensen and James Spriggs, Jr. (each a "Seller
Affiliate" and collectively, "Seller Affiliates").

 

Recitals

 

A.        Apex Healthcare owns and operates home health agencies operating in
the State of Florida in Florida Health District # 4 (including Baker, Clay,
Duval, Flagler, Nassau, St. Johns and Volusia counties) (collectively, the
"Territory"), including Medicare-Certified, Medicaid/Waiver, county contracts,
HMO and other significant non-certified or "private duty" operations
(collectively, the "Home Health Business").

 

B.        Apex Rehab operates a healthcare rehabilitation business in the
Territory (the “Rehab Business”, together with the Home Health Business, the
“Business”).

 

C.        Sellers are holders of one or more licenses issued by the Florida
Agency for Health Care Administration, provider agreements issued by the United
States Department of Health and Human Services, and Medicaid provider agreements
issued by the Agency for Health Care Administration of the State of Florida, all
of which authorize Sellers to provide Medicare and Medicaid certified home
health care and rehab services in the Territory.

 

D.       Sellers desire to sell, and Buyer desires to purchase, the assets used
by Sellers in the operation of the Business.

 

 

E.

Seller Affiliates hold in the aggregate 100% of the equity of Sellers.

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

 

Article 1 - Purchase and Sale of Assets

 

 

1.1

Purchased Assets.

 

(a)       Each Seller hereby agrees to sell, assign, transfer and convey to
Buyer, and Buyer hereby agree to purchase from such Seller, all of the assets of
such Seller used in the Business (the "Purchased Assets"), including without
limitation, the following assets and properties:

 

--------------------------------------------------------------------------------

 

(i)        All Assumed Contracts (as defined below), security deposits, any
pre-paid rent, furniture, fixtures, machinery, equipment, leasehold
improvements, computers, software, vehicles, medical equipment, prepaid
expenses, and other tangible personal property used in the Business, including
those assets specifically described on Schedule 1.1(a) as being Purchased
Assets, together with all manufacturers' warranties pertaining to the same, to
the extent that such warranties may exist and be assignable;

 

(ii)      All of Seller’s goodwill relating to the Business; all customer and
patient lists and files, referrer lists, provider lists, records and similar
sales and marketing information in Seller’s possession relating to the Business;
member service agreements relating to the Business; medical records of the
patients serviced by the Business and in Seller’s possession; personnel records
relating to those employees hired by Buyer; and Seller’s right and interest in
the trade names, including "Apex" and variations thereof, used in connection
with the Business, registered and unregistered trademarks, service marks and
applications, all registered and unregistered copyrights, trade secrets,
licenses, know-how, specifications, literature, all rights in internet web sites
and internet domain names presently used by Seller, data, code, and other
related intellectual property, and all other intangible property which relate
specifically to the Business, and all other intangible assets related to the
Business, whether located at the Business, or any other location;

 

(iii)     All transferable Licenses, permits, licenses, certificates,
authorizations, accreditations, orders, ratings and approvals of all federal,
state, or local governmental or regulatory authorities which relate to the
Business and which are held by Seller, but only to the extent the same are
transferable, including without limitation, any provider agreements relating to
Seller’s right to participate in the Medicare and Medicaid Programs, and all
rights of Seller to reimbursement or other payments from Centers for Medicare &
Medicaid Services ("CMS") for the period prior to the Closing Date;

 

(iv)     Any and all rights of Seller which by their terms are transferable and
which arise under or pursuant to warranties, representations and guarantees made
by suppliers in connection with the Purchased Assets;

 

(v)       All raw materials, supplies, packaging materials, purchased products,
finished goods and all other goods, merchandise and materials owned by Seller;
and

 

(vi)      All accounts receivable and unbilled work in process (collectively,
“Accounts Receivable”).

 

(b)       Sellers shall retain, and Excluded Assets shall be excluded from the
scope of, the Purchased Assets. "Excluded Assets" shall mean cash and cash-like
items, and those additional assets identified as Excluded Assets on Schedule
1.1(b).

 

(c)       Each Seller agrees to use its reasonable best efforts to cooperate
with Buyer in connection with the collection of the Accounts Receivable and to
pay over to Buyer as

 

2

 



 

--------------------------------------------------------------------------------

soon as reasonably possible any of such Accounts Receivable collected by Seller.
Except for the Accounts Receivable listed on Schedule 1.1(c), each Seller
represents and warrants that, to the best of Seller’s knowledge, all Accounts
Receivable are collectible in the ordinary course. Buyer shall pay to Sellers as
additional Purchase Price within 30 days after collection by Buyer, net of any
out-of-pocket amounts spent by Buyer to collect such receivables, an amount
equal to any Accounts Receivable listed on Schedule 1.1(c) collected after
Closing.

 

(d)       Any software included among the Purchased Assets shall be delivered to
Buyer with licenses permitting Buyer to use such software in the Business on a
perpetual royalty-free basis or the mutually agreed upon cost of obtaining the
necessary licenses shall be offset against the Purchase Price and included on
the closing statement delivered at Closing. At least three business days prior
to Closing, each Seller agrees to provide Buyer with a schedule setting forth a
list of software for which the necessary licenses are not held and will not be
assigned to Buyer at Closing and an estimate of the cost of obtaining such
licenses.

 

 

1.2

Assumed Liabilities; Trade Payables.

 

(a)       Each Seller acknowledges and agrees that it shall retain all
liabilities, whether known or unknown, arising out of or relating to the
operation of the Business through the Closing Date or arising out of or with
respect to the Purchased Assets, including the ownership or leasing thereof,
through the Closing Date, and that Buyer is not assuming any liabilities of such
Seller of any nature, except for (i) obligations accruing after Closing under
the Assumed Contracts, (ii) any PDO Liability, and (iii) any additional
liabilities or accrued expenses mutually agreed upon by such Seller and Buyer
and offsetting the Purchase Price pursuant to paragraph 2.1(b) below (the
liabilities included in items (i) through (iii) above shall be referred to
collectively as the “Assumed Liabilities”).

 

(b)       Each Seller’s retained liabilities shall include, without limitation,
(i) borrowed money, (ii) subject to paragraph 1.2(d), capital leases for leased
equipment and other tangible personal property, (iii) amounts due to any
governmental agency or instrumentality, whether federal, state or local,
relating to Medicare/Medicaid reimbursements or similar reimbursement
obligations relating to the Business, (iv) federal, state or local taxes,
including without limitation, income, sales or use, franchise or withholding
taxes, (v) amounts payable to any Seller Affiliates or entities or individuals
affiliated with Seller, and (vi) all liabilities, whether known or unknown,
arising out of or relating to the operation of the Business through the Closing
Date or arising out of or with respect to the Purchased Assets, except for the
Assumed Liabilities.

 

(c)       With respect to each Seller’s trade payables that represent services
provided to the Business that straddle the Effective Time, Seller and Buyer
shall pay in the ordinary course such trade payables as invoices are received.
On or before the date 60 days after the Closing Date, Seller and Buyer shall
reconcile such payments against the portion of such trade payables due from
Seller (i.e., the portion relating to the period through the Effective Time) and
the amount due from Buyer (i.e., the portion relating to the period after the
Effective Time), and any amounts due from Seller to Buyer or from Buyer to
Seller arising out of the proration of

 

3

 



 

--------------------------------------------------------------------------------

such expenses shall be paid by the applicable party within five business days
after such determination.

 

(d)       With respect to capital leases, Buyer agrees to pay at Closing, as
additional Purchase Price, the amount necessary to pay and satisfy in full the
capital lease described on Schedule 1.2(d) with respect to the computer software
capital lease and Sellers shall, at Closing, pay and satisfy at in full the
capital lease described on Schedule 1.2(d) with respect to the Oceanside Bank
phone system lease.

 

1.3       Assumed Contracts. Buyer agrees to assume Sellers’ obligations arising
after the Closing Date with respect to those contracts listed on Schedule 1.3(a)
(the "Assumed Contracts"), except that those contracts among the Assumed
Contracts which require consent from third parties before assignment shall not
be deemed assigned for legal purposes until such consent is obtained. Sellers
will use commercially reasonable efforts after Closing to obtain the consent of
the other parties to the assignment of the Assumed Contracts, with reasonable
assistance as requested by Buyer (but without any payment of money by Sellers or
Buyer). If such consent is not obtained, or if an attempted assignment thereof
would be ineffective or would adversely affect the rights of Sellers thereunder
so that Buyer would not receive all such rights, Sellers agree to enter into a
mutually agreeable arrangement under which Buyer would obtain the benefits and
assume the obligations thereunder in accordance with this Agreement, including
subcontracting, sublicensing, or subleasing to Buyer, or under which Sellers
would enforce for the benefit of Buyer, with Buyer assuming Sellers’
obligations, any and all rights of Sellers against a third party thereto.

 

 

1.4

Employees.

 

(a)       Each Seller acknowledges that Buyer is not purchasing, recognizing,
assuming or otherwise acquiring any rights, obligations, assets or liabilities
under, arising from or resulting from any employment agreement or arrangement in
existence between Seller and any employee, or any person employed to consult
with or perform services for Seller.

 

(b)      Buyer shall have the right, but not the obligation, to make offers of
employment to employees of the Business. With respect to any employees of the
Business who accept employment with Buyer, Buyer shall assume each Seller’s
paid-days-off (“PDO”) liability at Closing, so long as at least three business
days prior to Closing, Sellers provide Buyer with a statement setting forth such
PDO obligations (to be included as Schedule 1.4(b) to this Agreement) (“PDO
Liability”) and the amounts shown are reasonably satisfactory to Buyer with
respect to the verification of the PDO amounts shown on such statement, and
which statement shall be updated through Closing by Sellers post-Closing.

 

1.5       Noncompetition Agreement. Sellers acknowledge that Buyer’s obligation
to close is conditioned upon Sellers and Seller Affiliates entering into a
Confidentiality, Nonsolicitation and Noncompetition Agreement at the Closing, in
the form of the agreement attached as Attachment A (the "Noncompetition
Agreement").

 

Article 2 - Purchase Price and Payments

 

4

 



 

--------------------------------------------------------------------------------

 

 

2.1

Purchase Price.

 

(a)       In consideration of the transfer of the Purchased Assets and the
Business to the Buyer, Buyer agrees to pay Sellers the following consideration
for the Purchased Assets (the "Purchase Price"):

 

(i)        $12,000,000 in cash by wire transfer of immediately available funds
at Closing (subject to paragraph 2.1(b));

 

(ii)       a promissory note from Buyer and guaranteed by Parent in the
principal amount of $2,750,000, with (i) a $1,250,000 principal payable due on
the date 24 months after the Closing Date, and (ii) the balance of the note
payable on the date 36 months after the Closing Date (the “Purchase Note”). The
principal amount of the Purchase Note shall accrue interest at 7% per annum,
payable in quarterly payments. The Purchase Note shall be in the form attached
as Attachment D;

 

(iii)      That number of shares of Parent common stock calculated by dividing
(A) $1,000,000 by (B) the average closing price of Parent’s publicly-traded
common stock over the 20 trading days prior to Closing ("AFAM Shares"), with
such AFAM Shares to be issued to Apex Healthcare.

 

(b)       The cash portion of the Purchase Price payable at Closing pursuant to
paragraph 2.1(a)(i) shall be increased or decreased, as applicable, to account
for (i) any PDO Liability assumed by Buyer pursuant to paragraph 1.4(b), and
(ii) any proration of expense items relating to the Business. The parties agree
to enter into a closing statement at Closing setting forth the determination of
the cash portion of the Purchase Price payable at Closing.

 

 

2.2

AFAM Shares.

 

(a)       All AFAM Shares issued pursuant to this Agreement shall be
unregistered shares and shall be "restricted securities" under Rule 144
promulgated under the Securities Act (“Rule 144”) and Apex Healthcare
acknowledges that the sale of the AFAM Shares during the 12 month period after
issuance shall be subject to Rule 144 transfer restrictions.

 

(b)       In addition to the Rule 144 requirements, which Apex Healthcare
acknowledges apply to all AFAM Shares separately and independently from any
contractual restrictions on transfer, Apex Healthcare agrees to the following
additional transfer restrictions on AFAM Shares. Notwithstanding any other
provision of this Agreement, Apex Healthcare acknowledges that it may not
transfer its AFAM Shares (by assignment or distribution upon liquidation or
otherwise) during the two year period after issuance. In addition, Apex
Healthcare agrees not to transfer more than 50% of its AFAM Shares prior to the
third anniversary of the Closing Date. Apex Healthcare acknowledges that the
certificates representing AFAM Shares shall include a legend evidencing the
restrictions on transfer set forth in this paragraph 2.2.

 

 

(c)

Subject to the two-year transfer restriction set forth in paragraph 2.2(b),

 

5

 



 

--------------------------------------------------------------------------------

holders of AFAM Shares are be entitled to certain piggyback registration rights
pursuant to a Registration Rights Agreement, the form of which is attached as
Attachment B (the "Registration Rights Agreement"). Apex Healthcare acknowledge
and agrees that its registration rights with respect to AFAM Shares are limited
to those set forth in the Registration Rights Agreement.

 

(d)       The price per share and number of AFAM Shares to be issued pursuant to
paragraph 2.2 shall be appropriately adjusted to reflect any recapitalization,
merger, consolidation, combination, stock dividend or split, reverse stock
split, spin-off, exchange of shares or similar corporate change occurring
between the date of this Agreement and the Closing Date as the Board of
Directors of Parent may deem reasonably appropriate to prevent the enlargement
or dilution of Apex Healthcare’s rights to AFAM Shares under this Agreement.

 

2.3      Allocation of Purchase Price. The Purchase Price will be allocated
among the Purchased Assets and between Sellers as set forth on Schedule 2.3.
Sellers and Buyer agree that all tax and information returns will be prepared on
a basis consistent with such allocation of the Purchase Price. The parties
acknowledge that the allocation of Purchase Price to the Noncompetition
Agreement shall not be evidence of the Loss to Buyer in connection with any
breach of such Noncompetition Agreement.

 

2.4       Reimbursement of Audit Expenses for SEC Compliant Financial
Statements. Buyer agrees to pay the reasonable directly related professional
fees due to Sellers’ CPA firm for the cost of a financial audit performed at
Parent’s request to provide, as a condition to Buyer’s obligation to close, one
year of audited financial statements satisfying applicable Securities and
Exchange Commission (“SEC”) requirements. Buyer shall be responsible for paying
these expenses regardless of whether a Closing occurs, except where the failure
to close arises out of a breach by a Seller of its obligations under this
Agreement. Sellers acknowledges that they shall be responsible for the cost of
preparing its books and records for such audit. The parties acknowledge, that as
of the date of this Agreement, such financials have been prepared for Apex
Healthcare and remain to be prepared for Apex Rehab.

 

2.5       Stoneridge Partners. Parent has engaged Stoneridge Partners
(“Stoneridge”) to act as its broker or agent in connection with the transactions
described in this Agreement. Any compensation payable to Stoneridge shall be the
sole responsibility of Parent.

 

2.6       Real Property Leases. Sellers currently are parties to real property
leases with a company owned by Seller Affiliates described on Schedule 2.6 (the
“Current Real Property Leases”). The parties acknowledge that Buyer is not
assuming the Current Real Property Leases but instead the applicable Seller
Affiliates and Buyer shall negotiate and enter into a new lease at Closing, with
the entering into such lease on terms satisfactory to Buyer being a condition to
Buyer’s obligation to close the transactions contemplated by this Agreement.

 

Article 3 - The Closing

 

3.1      Time and Place. The parties anticipate that the closing ("Closing")
will take place at 10:00 a.m., March 26, 2008, or such other date mutually
agreed upon by the parties, and upon satisfaction or waiver of each of the
conditions to the parties' obligations to close (the

 

6

 



 

--------------------------------------------------------------------------------

"Closing Date"). The Closing will be effective for tax and business purposes as
of 12:01 a.m. on the first day after the Closing Date (the “Effective Time”).

 

 

3.2

Execution and Delivery of Documents by Sellers and Buyer.

 

(a)      At the Closing, Sellers and Buyer will execute and deliver such
conveyances, bills of sale, certificates of title, assignments, assurances and
other instruments and documents as Buyer may reasonably request in order to
effect the sale, assignment, conveyance, and transfer of the Purchased Assets,
the Business, the Assumed Liabilities, and the Assumed Contracts from Sellers to
Buyer. Such instruments and documents must be sufficient to convey to Buyer good
title to the Purchased Assets and the Business. The parties will also cause the
Noncompetition Agreement, the Stock Pledge Agreement and the Registration Rights
Agreement (collectively, the "Ancillary Agreements") to be executed and
delivered at Closing.

 

(b)        Each party hereto agrees that it shall, from time to time after the
Closing Date, take such additional action and execute and deliver such further
documents as any other party hereto may reasonably request in order to
effectively sell, transfer and convey the Purchased Assets and the Business to
Buyer, to place Buyer (or Buyer’s or Parent’s affiliates) in position to operate
and control all of the Purchased Assets and the Business, and otherwise
effectuate the purposes of this Agreement.

 

Article 4 - Representations and Warranties of Sellers

 

As a material inducement to Buyer to enter into and perform this Agreement, each
Seller represents and warrants to Buyer as follows:

 

 

4.1

Authority as to Execution; No Violation; Organization.

 

(a)        Seller and each Seller Affiliate has full power and authority to
execute and deliver this Agreement and each Ancillary Agreement, and to
consummate the transactions contemplated under this Agreement and the Ancillary
Agreements. This Agreement and each Ancillary Agreement constitutes a valid and
legally binding obligation of Seller and each Seller Affiliate, enforceable
against Seller and each Seller Affiliate in accordance with its terms, except as
enforceability may be limited by applicable equitable principles (whether
applied in a proceeding at law or in equity) or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ right
generally, by the exercise of judicial discretion in accordance with general
equitable principles, and by equitable defenses that may be applied to the
remedy of specific performance. The execution, delivery and performance of this
Agreement and the Ancillary Agreements by or on behalf of Seller and the
consummation of the transactions contemplated hereunder and thereunder, have
each been duly authorized and approved by all necessary corporate action of such
Seller.

 

(b)       The execution, delivery and performance by Seller and each Seller
Affiliate of this Agreement and the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby will not (i) except with
respect to the failure to obtain any consent listed in Schedule 4.17, violate
any provision of, result in the breach of, or

 

7

 



 

--------------------------------------------------------------------------------

accelerate or permit the acceleration of any performance required by the terms
of, any contract, agreement, arrangement or undertaking to which Seller or any
Seller Affiliate is a party or by which any Purchased Assets may be bound; any
judgment, decree, writ, injunction, order or award of any arbitration panel,
court or governmental authority to which such Seller or any Seller Affiliate is
subject or by which any Purchased Assets may be bound; or any applicable law,
ordinance, rule or regulation of any governmental body; (ii) violate Seller’s
articles of organization or operating agreement, (iii) result in the creation of
any claim, lien, charge or encumbrance upon any of the Purchased Assets; or (iv)
in any way affect or violate the terms or conditions of, or result in the
cancellation, modification, revocation or suspension of, any Licenses.

 

(c)         Seller is a limited liability company duly organized, validly
existing and in active status under the laws of the State of Florida and is duly
qualified to do business and is in good standing as a foreign corporation in
each other jurisdiction in which the ownership or use of the rights and assets
of Seller or the conduct of Seller’s business requires such qualification.
Seller has full power and authority (limited liability company or otherwise) to
carry on the Business as it has been and is now being conducted. Schedule 4.1(c)
contains the address (including city, county, state and zip code) of each
location where any of the Purchased Assets are located and each trade name under
which each Seller operates at such address, and any additional business or trade
names under which the Business has been operated at each such address or any
other location in the five years preceding the date of this Agreement.

 

 

4.2

Licenses, Permits and Payment Programs.

 

(a)       Except as set forth on Schedule 4.2(a), Seller has obtained and holds
all material licenses, permits, certificates, accreditations and authorizations
necessary for Seller to operate the Business as currently conducted by such
Seller (the “Licenses”). Schedule 4.2(a) sets forth a list of all Licenses, and
a copy of each License has been delivered to Buyer. Except as set forth on
Schedule 4.2(a), (i) to the best of Seller’s knowledge, each License is valid
and in full force and effect, (ii) to the best of Seller’s knowledge, no default
or violation exists under any Permit, (iii) Seller has received no notice or
threat of suspension, deficiency or cancellation of any License, and (iv) to the
best of Seller’s knowledge, no event has occurred that (with or without notice
or the passage of time) would constitute a breach or violation of any License.

 

(b)     Seller is certified for participation in, and is a party to valid
provider agreements for payment by, Medicare and each other state, local or
federal health care program related to the operation of the Business listed on
Schedule 4.2(b) (collectively, the "Programs"). Seller has not received a notice
of any pending or threatened investigations by, or loss of participation in, the
Programs related to the Business.

 

 

4.3

Environmental Standards.

 

(a)       Seller has operated its portion of the Business in compliance with all
federal, state, local and foreign statutes, ordinances, laws (including common
law), regulations, ordinances, rules, permits, licenses, consent decrees, orders
and clearances relating to: (i) releases or threatened releases or the use,
storage, transportation or disposal of hazardous

 

8

 



 

--------------------------------------------------------------------------------

substances, as that term is now defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601, et seq.),
pollutants, dangerous, toxic, or hazardous substances, materials or wastes, or
petroleum, asbestos-containing materials or polychlorinated biphenyls
(“Hazardous Substances”), (ii) pollution, and (iii) the protection of the
environment or human health (collectively, "Environmental Laws").

 

(b)        No Seller has caused or permitted any Hazardous Substances to be
disposed on, under or at the premises of the Business, or any part thereof, and
no part thereof has ever been used by Seller as a permanent storage or disposal
site for any such Hazardous Substances.

 

4.4        Taxes. Seller has timely filed all federal, state, local and other
tax returns required to be filed by it prior to the date of this Agreement with
respect to the Business and all such tax returns were true, complete and
accurate. Seller has paid for all taxes due and payable on or before the date of
this Agreement (whether or not reported on a filed tax return) for which Buyer
could be liable as a result of the transactions described in this Agreement or
as a successor under applicable law. Present taxes that Seller is required by
law to withhold or collect with respect to the Business have been withheld or
collected and have been paid over to the proper governmental authorities or are
properly held by Seller for such payment. Except as described on Schedule 4.4,
no examination or audit of any tax return related to the Business by any taxing
authority is currently in progress or, to the best of Seller’s knowledge,
threatened or contemplated. There are no liens on any of the Purchased Assets
resulting from any failure (or alleged failure) to pay any taxes. No deficiency
for any taxes or claim for additional tax assessment by any taxing authority,
which if unsatisfied could result in a lien upon any of the Purchased Assets or
could result in Buyer incurring successor liability under applicable laws, has
been proposed, asserted, or assessed against Seller in writing, nor has Seller
granted any extension or waiver of any limitation period applicable to any tax
claims relating to the Business which has not been closed.

 

 

4.5

Title; Real Property.

 

(a)       Seller has, and Buyer will have following the Closing, sole,
exclusive, good (legal and beneficial) and marketable title to, or in the case
of any equipment leases, a sole and exclusive enforceable leasehold interest in,
all of the Purchased Assets, free and clear of any mortgage, security interest,
pledge, lien, claim, encumbrance, sublease, license, or other adverse or
intervening interest. The Purchased Assets comprise all of the rights and assets
necessary for Buyer to carry on the Business as it is currently conducted by
Seller. The tangible assets included among the Purchased Assets are in good
condition, free from material defects, reasonable wear and tear and normal
depreciation excepted.

 

(b)       Except for equipment subject to those equipment leases included among
the Assumed Contracts, none of the Purchased Assets are leased to or by Seller.
To the best of Seller’s knowledge, there are no pending or threatened
condemnation or other proceedings that could adversely affect the current use,
occupancy, or value of the real property subject to the Current Real Property
Lease or the leased premises subject thereto. The real property, including the
buildings and all other improvements, subject to the Current Real Property Lease
is in good

 

9

 



 

--------------------------------------------------------------------------------

condition, free from material defects, and adequate to operate the facilities as
currently used, and comprises all of the real property used by Seller in the
operation of the Business. Occupancy and operation of the Business in each of
the leased premises is in compliance with applicable law.

 

 

4.6

Intellectual Property.

 

(a)       Schedule 4.6 sets forth a complete and correct list of all
intellectual property used by Seller in the conduct of the Business. Except as
set forth on Schedule 4.6, each Seller has a license to use all intellectual
property that is a Purchased Asset, and all such licenses are in full force and
effect. Except as set forth on Schedule 4.6, Seller has the right to fully
assign all such licenses to Buyer.

 

(b)       Seller has not (i) materially interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any intellectual property
rights of third parties, or (ii) received any charge, complaint, claim, demand,
or notice alleging any such interference, infringement, misappropriation or
violation (including any claim that Seller must license or refrain from using
any intellectual property rights of a third party in connection with the conduct
of the Business). To the best of Seller’s knowledge, no third party has
interfered with, infringed upon, misappropriated or otherwise come into conflict
with any intellectual property rights of Seller.

 

 

4.7

Insurance.

 

(a)       Schedule 4.7(a) sets forth a true and complete list of all policies of
insurance (the “Insurance Policies”) that insure the Purchased Assets or the
Business, setting forth the names of insurers, policy numbers, types and amounts
of coverage and expiration dates. Seller is not in default with respect to its
obligations under any such insurance policy and has not been denied insurance
coverage or been subject to any gaps in insurance coverage during the past two
years.

 

(b)       Schedule 4.7(b) sets forth a true and complete list of all claims
against the Insurance Policies during the past two years. During the past two
years, no insurer has questioned, denied or disputed (or otherwise reserved its
rights with respect to) the coverage of any pending claim, or threatened to
cancel any policy insuring any of the Purchased Assets or the Business.

 

4.8         Disclosure. To the best of Seller’s knowledge, no representation or
warranty made by Seller in this Agreement and no statement made in or any amount
set forth on any schedule called for by and incorporated into this Agreement is
false or misleading in any material respect or omits to state any material fact
necessary to make any such representation or statement not misleading.

 

 

4.9

Compliance with Healthcare Regulatory Laws.

 

(a)       Except as disclosed on Schedule 4.9, Seller has timely filed all
requisite cost reports, claims and other reports related to the Business
required to be filed in connection

 

10

 



 

--------------------------------------------------------------------------------

with all Programs due on or before the date of this Agreement (and will duly
file all such cost reports, claims and other reports due through the Closing
Date), all of which are complete and correct. True and correct copies of all
such reports for the three most recent fiscal years of Seller have been
furnished to Buyer. Except as specifically described on Schedule 4.9, there are
no claims, actions, appeals, reviews or audits pending before any federal or
state commission, board or agency (including, without limitation, any
intermediary or carrier, the Provider Reimbursement Review Board or the
Administrator of CMS) with respect to Seller's participation in any Program, or
any pending disallowances by any commission, board or agency in connection with
Seller's participation in any Program, which could adversely or materially
affect the Business or any of the Purchased Assets, the operation or the utility
thereof, or the consummation of the transactions contemplated hereby, and Seller
has provided Buyer with true and correct copies of any such claim, action or
appeal.

 

(b)       The structure and operations of Business by and the activities of the
respective officers, directors and employees of Seller are, and at all times
have been, in compliance in all material respects with all relevant federal and
state laws regulating health services or payment including, but not limited to,
42 U.S.C. Sections 1320a-7, 1320a-7a and 7b, 18 U.S.C. Sections 1035 and 1347,
and 31 U.S.C. Section 3729, or the regulations promulgated pursuant to such
statutes or related state or local statutes or regulations, and, no Seller or
officer, director or employee has taken any action which is prohibited by rules
of professional conduct or which otherwise could constitute fraud. Seller has
maintained, secured, used and transmitted all electronic or other data or
information with respect to the Business relating to any persons in compliance
with (i) the Health Insurance Portability and Accountability Act of 1996, as
amended, and the regulations promulgated thereunder (“HIPAA”), (ii) privacy laws
applicable to such Seller, as applicable, and (iii) any other legal requirement
applicable to Seller, including, without limitation, those relating to use,
confidentiality, protection, security or integrity of Protected Health
Information (as defined under HIPAA) except where the failure to do so would be
unlikely to have a material adverse effect on the Business or the Purchased
Assets. Seller has not, in obtaining or performing any contract or agreement
related to the Business, violated in any material respect any obligation it has
undertaken in connection with HIPAA as a “business associate” of a “covered
entity” or as a “covered entity” as such terms are defined in HIPAA. Seller has
established and implemented such policies, programs, procedures, contracts and
systems with respect to the Business, as are necessary to comply with HIPAA;
Title II, Subtitle F, Sections 261-264, Public Law 104-191; and the Standards
for Privacy of Individually Identifiable Health Information, 45 C.F.R. Parts
160-164, and the HIPAA Security and Transactions and Code Sets standards.

 

(c)       No person having a “financial relationship” with Seller, as that term
is defined in 42 U.S.C. Section 1395nn, is in a position, directly or
indirectly, to refer patients or services to Seller with respect to the
Business, other than referrals which comply with (or are exempt from) the
requirements of 42 U.S.C. Section 1395nn and the regulations promulgated
pursuant thereto.

 

(d)       All material reports, documents, claims and notices related to the
Business required to be filed, maintained or furnished to any governmental or
health care authority by Seller has been so filed, maintained or furnished. All
such reports, documents, claims and

 

11

 



 

--------------------------------------------------------------------------------

notices were materially complete and correct on the date filed (or were
corrected in or supplemented by a subsequent filing).

 

4.10      Contracts and Commitments. Except for the Assumed Contracts or as set
forth on Schedule 4.10, Seller is not a party to any material contract or
commitment relating to the Business, and neither the Business nor the Purchased
Assets are the subject of any material contract or commitment. Each of the
Assumed Contracts is in full force and effect, is a valid and binding obligation
of the parties to such contracts in accordance with its terms, and, to the best
of Seller’s knowledge, and except with respect to the failure to obtain any
consent listed on Schedule 4.17, no party to the Assumed Contracts is in default
under such contracts.

 

4.11       No Violation of Law. Except as disclosed on Schedule 4.11, the
conduct of the Business by Seller does not, to the best of Seller’s knowledge,
violate any statute, ordinance, law, regulation, order, writ, injunction or
decree of any court or governmental agency. Seller has not received a notice of
default or violation of, and has no knowledge that any circumstance exists or
event has occurred that, with or without the lapse of time or giving of notice,
would constitute a default or violation of any statute, ordinance, regulation,
order, writ, injunction or decree of any court or governmental agency or
authority applicable to the Business or the Purchased Assets.

 

4.12    Litigation. Except as disclosed on Schedule 4.12, there are no actions,
suits or proceedings pending, or, to the best of Seller’s knowledge, threatened
before any court, commission, agency or other governmental or regulatory
authority (i) affecting the Business or the Purchased Assets, (ii) to which the
Business or the Purchased Assets are subject, or (iii) that seek to prohibit or
materially and adversely restrict or delay the consummation of the transactions
contemplated under this Agreement. Except as disclosed on Schedule 4.12, Seller
is not the subject of any judgment, order, writ, injunction or decree relating
to or affecting the Business or the Purchased Assets, other than those of
general application, or that seeks to prohibit or materially and adversely
restrict or delay the consummation of the transactions contemplated under this
Agreement. To the best of Seller’s knowledge, no event has occurred or
circumstance exists that is reasonably expected to give rise to or serve as a
basis for the commencement of any action, suit or proceeding affecting the
Business or the Purchased Assets.

 

4.13       Labor. No employee of Seller engaged in the Business is represented
by a labor union and there is no collective bargaining or other union contract
relating to the Business to which Seller is a party. To the best of Seller’s
knowledge, there is not pending or threatened against Seller any grievance,
labor dispute, organizational activity, union trouble, work slowdown, lockout,
strike or work stoppage related to the Business. Seller has complied in all
material respects with all applicable federal, state, local and foreign laws,
rules and regulations related to the Business pertaining to the employment of
labor, including those relating to wages, hours, collective bargaining, employee
health and safety, fair employment, and the payment of or withholding of taxes.
Seller has withheld all amounts required by law or agreement to be withheld from
the wages or salaries of Seller’s employees engaged in the Business and Seller
is not liable for any arrears of wages or any tax or penalties for failure to
comply with any of the foregoing.

 

12

 



 

--------------------------------------------------------------------------------

4.14       Employee Benefit and Retirement Plans. Except as disclosed on
Schedule 4.14, Seller does not maintain any "employee pension benefit plan" or
any "employee welfare benefit plan" (as defined respectively in Section 3(2) and
3(1) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA")) on behalf of such Seller's employees engaged in the Business. Except
as disclosed on Schedule 4.14, Seller does not maintain any pension, retirement,
profit-sharing, deferred compensation, stock option, employee stock ownership,
share purchase, retention, change in control or severance plans; bonus or other
incentive arrangements; life or disability insurance plans; medical, vision,
dental or other health insurance plans; flexible spending account; vacation,
holiday or any other fringe benefit arrangements for any employees engaged in
the Business, whether written or unwritten, funded or unfunded, actual or
contingent. Seller acknowledges and agrees that (i) Buyer shall not be treated
as a successor employer within the meaning of Treasury Regulation § 54-4980B-9
(“COBRA”), (ii) Seller will retain all obligations under COBRA for all employees
of the Business, whether or not hired by Buyer, and (iii) Buyer shall have no
liability under COBRA relating to the employees engaged in the Business for
events occurring on or prior to the Closing. Seller agrees to provide each
employee engaged in the Business with COBRA notices.

 

4.15       Employees and Independent Contractors. Schedule 4.15 sets forth a
true and complete list including the name, salary or compensation (including
without limitation all commission, override or bonus arrangements), and PDO, and
to the best of Seller’s knowledge, Seller has not received any notice of intent
to terminate employment from any person listed on Schedule 4.15, and no person
listed on Schedule 4.15 has any written or oral contract for employment with
Seller, other than at-will employment relationships.

 

4.16       Worker's Compensation. Except as disclosed on Schedule 4.16, Seller
is in material compliance with all worker's compensation laws with respect to
the Business and has worker's compensation insurance coverage in full force and
effect with respect to the Business.

 

4.17       Consents. Except as described on Schedule 4.17, no consents,
approvals or authorizations of, filing with, or notice to any third parties,
including any governmental or regulatory authorities, is required in connection
with the execution and delivery of this Agreement or the Ancillary Agreements by
Seller and Seller Affiliates and consummation by Seller and Seller Affiliates of
the transactions contemplated hereby and thereby.

 

4.18     Commissions. Neither Seller nor any Seller Affiliate has authorized any
person to act in such a manner as to give rise to any valid claim against Buyer
for a brokerage commission, finder's fee, or similar payment as a result of the
transactions contemplated under this Agreement.

 

 

4.19

Financial Statements.

 

(a)       Apex Healthcare has delivered to Buyer the audited balance sheet of
the Apex Healthcare’s Business as of December 31, 2007 and the related
statements of income, cash flows and changes in members’ equity for the fiscal
year then ended (the "Apex Financial Statements"). The Apex Financial Statements
fairly present, in accordance with generally accepted accounting principles for
financial reporting in the United States ("GAAP"), the

 

13

 



 

--------------------------------------------------------------------------------

financial condition and the results of operations, changes in members’ equity
and cash flows of Apex Healthcare as of the respective dates of and for the
periods referred to in such Financial Statements. The Apex Financial Statements
reflect the consistent application of such accounting principles throughout the
periods involved. The Apex Financial Statements have been prepared in accordance
with the accounting records of Apex Healthcare, which have been properly
maintained and are complete and correct in all material respects. There are no
liabilities (whether known, unknown, contingent or otherwise) of Apex Healthcare
other than (i) liabilities reflected on the Apex Financial Statements, or (ii)
liabilities incurred since December 31, 2007 in the ordinary course of business
consistent with past practice, none of which are material.

 

(b)       Apex Rehab has delivered to Buyer the unaudited balance sheet of the
Apex Rehab’s Business as of December 31, 2007 and the related statements of
income, cash flows and changes in members’ equity for the fiscal year then ended
(the "Apex Rehab Financial Statements"). The Apex Rehab Financial Statements
fairly present the financial condition and the results of operations, changes in
members’ equity and cash flows of Apex Rehab as of the respective dates of and
for the periods referred to in such Apex Rehab Financial Statements. The Apex
Rehab Financial Statements have been prepared in accordance with the accounting
records of Apex Rehab, which have been properly maintained and are complete and
correct in all material respects. There are no liabilities (whether known,
unknown, contingent or otherwise) of Apex Rehab other than (i) liabilities
reflected on the Apex Rehab Financial Statements, or (ii) liabilities incurred
since December 31, 2007 in the ordinary course of business consistent with past
practice, none of which are material.

 

4.20     Absence of Changes. Since December 31, except as disclosed on Schedule
4.20, Seller:

 

(a)       has operated the Business in the ordinary course of business
consistent with past practice;

(b)       has not permitted any of the Purchased Assets to become subject to a
lien or other encumbrance;

(c)       has not suffered any material loss, destruction, damage or eminent
domain taking (in each case, whether or not insured) affecting the Business or
any Purchased Asset;

(d)       has not sold, assigned, transferred, leased, licensed or otherwise
disposed or encumbered any of the Purchased Assets (tangible or intangible),
except in the ordinary course of business consistent with past practice and
except as contemplated by this Agreement or the transactions contemplated
hereunder;

(e)       has not terminated any of the relationships of the Business between
Seller, on the one hand, and any dealer, franchisee, distributor, licensee,
licensor or supplier material to Seller, on the other hand, or modified any such
relationships to be less favorable to the Business, or has not been threatened
or notified of any intention (orally or in writing) by any such dealer,
franchisee, distributor, licensee, licensor or supplier to effect any such
termination or modification;

 

14

 



 

--------------------------------------------------------------------------------

(f)        has not granted or incurred any obligation for any increase in the
compensation of any employee of Seller engaged in the Business (including any
increase pursuant to any bonus, pension, profit-sharing, retirement, or other
plan or commitment) except for raises in the ordinary course of business
consistent with past practice;

(g)       has not made any material change in its methods of accounting or
accounting principles or practices (including with respect to reserves) with
respect to the Business;

(h)       except as contemplated by this Agreement or the transactions
hereunder, has not entered into any other material transaction related to the
Business, whether or not in the ordinary course of business;

(i)        except as contemplated by this Agreement or the transactions
hereunder, has not agreed, whether orally or in writing, to do any of the
foregoing; and

(j)        has not suffered any event or circumstance that has had, or is
reasonably likely to have, a material adverse effect on the business,
operations, condition (financial or otherwise), assets or earnings of the
Business.

4.21     Internal Control. To the best of Seller’s knowledge, Seller has
implemented and maintain a system of internal control over financial reporting
sufficient to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, without limitation, that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

 

4.22

Nature of Investment

(a)       The AFAM Shares to be received by Apex Healthcare will be acquired for
investment for Apex Healthcare’s own accounts, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and Apex
Healthcare has no present intention of selling, granting any participation in,
or otherwise distributing the same. Apex Healthcare does not have any need for
liquidity with respect to its investment in AFAM Shares.

 

(b)       Buyer has delivered to Apex Healthcare a reasonable time before the
date hereof true and complete copies of Parent’s (i) Annual Report on Form 10-K
for the year ended December 31, 2007; (ii) all periodic reports on Form 8-K
filed with the Securities and Exchange Commission since December 31, 2007 to the
date hereof; and (iii) all Forms 10-Q filed with the Securities and Exchange
Commission since December 31, 2007 to the date hereof. Apex Healthcare, or a
representative thereof, has received and read or reviewed, and is familiar with,
this Agreement and the other agreements executed in connection with this
Agreement and confirms that all documents, books and records pertaining to Apex
Healthcare’s investment in

 

15

 



 

--------------------------------------------------------------------------------

AFAM Shares and requested by Apex Healthcare have been made available.

 

(c)       Apex Healthcare has had an opportunity to ask questions and receive
answers from Parent regarding the terms and conditions of the offering of AFAM
Shares and about other information, documents and records relative to Parent’s
business assets, financial condition, results of operations and liabilities.

(d)       Apex Healthcare is an experienced investor in securities and
acknowledges that Apex Healthcare can bear the complete economic risk of Apex
Healthcare’s investment and has such knowledge and experience in financial or
business matters that Apex Healthcare is capable of evaluating the merits and
risks of the investment in AFAM Shares. Apex Healthcare also represents that it
is an "accredited investor" within the meaning of Rule 501(a) promulgated under
the Securities Act of 1933 (“Securities Act”).

(e)       The purchase of AFAM Shares by Apex Healthcare is consistent with the
general investment objectives of Apex Healthcare. Apex Healthcare understands
that the purchase of AFAM Shares involves a high degree of risk.

(f)        Apex Healthcare understands that AFAM Shares are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being acquired from Parent in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may not be
resold without registration under the Securities Act and applicable state
securities laws, except in certain limited circumstances. In this connection,
Apex Healthcare represents that it is familiar with Rule 144 promulgated under
the Securities Act (“Rule 144”), as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act. Apex Healthcare
agrees that in no event will it make a transfer or disposition of any AFAM
Shares unless and until, if requested by Parent, Apex Healthcare shall have
furnished to Parent (at the expense of Apex Healthcare or its transferee) an
opinion of counsel or other evidence, reasonably satisfactory to Parent, to the
effect that such transfer may be made without restrictions under the Securities
Act.

(g)       The AFAM Shares issued to Apex Healthcare shall not be registered
under the Securities Act at the time of issuance, and as such shall constitute
"restricted securities" within the meaning of Rule 144 and, unless sold pursuant
to an effective registration statement, the AFAM Shares shall be available for
sale in the public market only in compliance with Rule 144. Certificates
representing the AFAM Shares shall bear a legend substantially as follows:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE
SECURITIES LAWS. SUCH SHARES MAY NOT BE SOLD, PLEDGED, OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAW OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED. THE SHARES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN AN ASSET

 

16

 



 

--------------------------------------------------------------------------------

PURCHASE AGREEMENT DATED _________, 2008, A COPY OF WHICH IS MAINTAINED IN THE
OFFICE OF THE SECRETARY OF THE CORPORATION.

 

Article 5 - Representations and Warranties of Buyer

 

As a material inducement to Sellers to enter into this Agreement, Buyer hereby
represents and warrants to Sellers as follows:

 

5.1        Authority as to Execution. The execution and delivery of this
Agreement and the instruments called for by this Agreement by or on behalf of
Parent and Buyer and the consummation of the transactions contemplated hereunder
and thereunder, shall have been duly authorized by all necessary limited
liability company or corporate actions, as appropriate, on or prior to the
Closing Date. This Agreement and each of the instruments called for by this
Agreement will be a valid and binding obligations of Parent and Buyer, each
enforceable against Parent and Buyer in accordance with their respective terms.

 

5.2        Organization and Entity Authority. Parent is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full legal power and authority to execute, deliver and perform
its obligations under this Agreement and the instruments called for by this
Agreement. Buyer is a limited liability company duly organized, validly existing
and in good standing under the laws of its state of organization, with full
legal power and authority to execute, deliver and perform its obligations under
this Agreement and the instruments called for by this Agreement.

 

5.3      No Violation of Law; Other Agreements. Neither the execution and
delivery of this Agreement or the instruments called for by this Agreement, nor
consummation of the transaction herein or therein contemplated, nor compliance
with the terms, conditions and provisions hereof or thereof, will conflict with
or violate any provision of law or of the organizational documents of Parent or
Buyer, or result in a violation or default in any provision or any regulation,
order, writ, injunction or decree of any court or governmental agency or
authority, or of any agreement or instrument to which Parent or Buyer is a party
or by which Parent or Buyer is bound or subject.

 

5.4       Commissions. Neither Parent nor Buyer has authorized any person to act
in such a manner as to give rise to any valid claim against Seller or Seller
Affiliates for a brokerage commission, finder's fee, or similar payment as a
result of the transactions contemplated under this Agreement. Parent shall be
responsible for the payment of any fees due to Stoneridge.

 

5.5       Issuance and Validity of AFAM Shares. AFAM Shares, when issued in
compliance with the provisions of this Agreement, will be validly issued, fully
paid and nonassessable, will be free of any liens or encumbrances other than the
pledge of AFAM Shares contemplated by this Agreement, and will not be subject to
any preemptive rights, rights of first refusal or redemption rights.

5.6       Disclosure. No statement made in the information listed on paragraph
4.22(b) or representation and warranty of Buyer in this Agreement or any
schedule to this Agreement is

 

17

 



 

--------------------------------------------------------------------------------

false or misleading in any material respect or omits to state any fact necessary
to make any such representation or statements not misleading in any material
respect.

Article 6 – Covenants of Sellers

 

6.1       Conduct of Business. From the date of this Agreement until the Closing
Date, each Seller agrees to operate the Business and otherwise carry on the
Business in substantially the same manner heretofore conducted and not make
other than in the ordinary course of business, any material change in its
personnel, operations, finances, accounting policies, or personal property,
without the prior written consent of Buyer, including without limitation, the
filing of all requisite cost reports, claims and other reports related to the
Business required to be filed in connection with all Programs due on or before
the Closing Date. Between the date of this Agreement and the Closing Date, each
Seller agrees to use its reasonable efforts to retain its present employees and
preserve the goodwill and business of their customers, suppliers, and others
having business relations with them, and agree to conduct the financial
operations of the Business in accordance with its existing business practices.
From the date of this Agreement to the Closing Date, each Seller agrees to not
do any of the following in connection with its ownership and operation the
Business and the Purchased Assets without Buyer’s prior written consent:

 

(a)       cancel or permit any insurance, bond, surety instrument or letter of
credit to lapse or terminate, except in the ordinary course of business or
unless renewed or replaced by like coverage;

 

(b)       default in any respect under any loan, material contract, agreement,
lease or commitment;    

 

(c)       enter into any contract, agreement, lease or other commitment, except
in the ordinary course of business;

 

 

(d)

sell or agree to sell the Business or any of the Purchased Assets;

 

(e)       hire any employees other than in the ordinary course, increase any
compensation to employees, enter into any employment arrangement, agreement or
undertaking, or pay or promise to pay any fringe benefit, bonus or special
compensation to employees, except in the ordinary course of business, except as
otherwise contemplated in this Agreement;

 

(f)        impede Buyer, its counsel, accountants and other representatives from
reasonable access, during normal business hours and upon reasonable advance
notice, to the Business and the Purchased Assets so that Buyer may have the
opportunity to conduct a reasonable investigation of the Business;

 

(g)       encumber any of the Purchased Assets or incur any liabilities with
respect to the Business, except in the ordinary course of business; or

 

(h)       permit any employees of the Business to be "hired" or otherwise used
by Seller other than in connection with the operation of the Business (the
intention of the parties

 

18

 



 

--------------------------------------------------------------------------------

being that as of the Closing, Buyer will have the opportunity, but not the
obligation, to hire all of Seller’s employees utilized in the operation of the
Business as of the date of this Agreement and that none of such employees will
have any preexisting arrangement to remain employed by Seller after the Closing
Date).

 

6.2       No Sale of Purchased Assets. Each Seller agrees to not sell, lease,
remove or otherwise dispose of any of the Purchased Assets, which are located or
used in the Business (except for retirements and replacements in the ordinary
course of business, provided that all items which are retired or replaced are
contemporaneously replaced by items of substantially equivalent value), or
liquidate or dissolve.

 

6.3       Insurance. Through the Closing Date, each Seller agrees to maintain
the insurance described in Article 4.

 

6.4       Notice. From the date of this Agreement to the Closing Date, each
Seller agrees to promptly advise Buyer of the occurrence of any governmental
inspections, investigations, citations with respect to the Business or the
Purchased Assets, and of which Seller has received written or oral notification.

 

6.5       Access to Personnel and Records. From the date of this Agreement until
the Closing Date, each Seller agrees to give Buyer, and Buyer’s counsel,
accountants, consultants and other agents and representatives, full access,
during normal business hours and upon reasonable request, to its properties,
books, contracts, commitments and records relating to the Purchased Assets and
the operations of the Business. The review of any such business records shall be
conducted subject to the site and business hours limitations requested by
Sellers to the extent reasonably possible and shall designed so as to minimize
any disruption to a Seller’s business.

 

6.6       Financial Information. Each Seller agrees to provide Buyer with such
financial information available to Seller relating to the operations of the
Business as Buyer may reasonably request.

 

6.7       Collection Practices. Each Seller agrees to not deviate from its
current lawful practices with respect to the collection of accounts receivable
from the Business's patients to the extent that any such change in collection
practices would impair or adversely affect the Business' ability to continue its
relationships with those patients after Closing.

 

6.8       Cooperation. Seller agrees to cooperate in good faith with Buyer after
the Closing in order to obtain all governmental, regulatory and other third
party consents and approvals which are necessary or desirable to consummate the
transactions contemplated under this Agreement.

 

6.9       Approval of Transfer. From the date of this Agreement to the Closing
Date, each Seller agrees to use its reasonable best efforts, including the
filing and submission of all necessary and appropriate applications and
documents, to obtain the approvals and consents of all applicable governmental
and regulatory authorities, and any other third party identified as

 

19

 



 

--------------------------------------------------------------------------------

necessary in order to transfer the Business, the Purchased Assets, the Assumed
Contracts and the Licenses to Buyer.

 

6.10     Consents. Each Seller agrees to use its good faith efforts after the
Closing to procure the consents of any third parties necessary for the
assignment to Buyer of the Assumed Contracts and Licenses.

 

6.11      No-Shop Clause. From and after the date of this Agreement until the
termination of this Agreement (unless the Closing Date is extended beyond such
date by the parties), each Seller agrees to not, without the prior written
consent of Buyer: (i) offer for sale any material portion of the Business or
Purchased Assets; (ii) solicit offers to buy all or any material portion of the
Business or Purchased Assets; (iii) hold discussions with any party (other than
Buyer) looking toward such an offer or solicitation or looking toward a merger
or consolidation with such Seller; or (iv) enter into any agreement with any
party (other than Buyer) with respect to the sale or other disposition of any
material portion of the Business or Purchased Assets.

 

6.12     Preparation of Financials. Subject to paragraph 2.4, Sellers shall
provide Buyer with such audited financial statements for Sellers and/or the
Business for the fiscal year ended December 31, 2007,. The parties acknowledge
that Apex Healthcare has caused its auditors to provide Buyer with such
financials. Apex Rehab agrees to cause it auditors to provide Buyer with such
financials as soon as reasonably possible.

 

6.13     Medicare Change of Ownership Filing. Each Seller agrees on the first
business day after the execution of this Agreement to make its Medicare Form 855
change in control filings.

6.14     Maintenance of Seller’s Existence. Each Seller agrees that to maintain
its existence in good standing and not dissolve for at least three years after
the Closing Date.

6.15     Transfer of AFAM Shares. Apex Healthcare agrees that a transfer of AFAM
Shares by Apex Healthcare to its equity owners shall not be undertaken prior to
the second anniversary date of the Closing, unless (a) such transfer is
permissible under applicable state laws, (b) the distribution of the AFAM Shares
does not render Apex Healthcare unable to pay all of its obligations and
liabilities in the ordinary course, (c) the transfer of AFAM Shares shall be
limited to persons affiliated with Apex Healthcare who (A) join in making
representations and warranties substantially similar to those set forth in
paragraph 4.22 at the time of the transfer, and (B) acknowledge in writing that
the AFAM Shares remain subject to the Stock Pledge Agreement, and (d) Apex
Healthcare obtains Buyer’s consent in advance in writing to such transfers.

Article 7 - Covenants of Buyer

 

7.1       Access to Records. For a period extending to the greatest of five
years from and after the Closing Date, any longer period required by law, or the
date of final settlement of cost reports for any period prior to the Closing
Date, Buyer agrees to retain the patient and medical records of the patients
serviced by the Business on and prior to the Closing Date, and will give

 

20

 



 

--------------------------------------------------------------------------------

Seller, and Seller’s counsel, accountants, consultants and other agents and
representatives, full and complete access, during reasonable business hours and
upon reasonable request.

 

7.2       Cooperation. From the date of this Agreement until the Closing Date,
Buyer agrees to cooperate in good faith with Seller in order to obtain all
governmental, regulatory and other third party consents and approvals which are
necessary or desirable to consummate the transactions contemplated under this
Agreement.

 

7.3       Approval of Transfer. From the date of this Agreement until the
Closing Date, Buyer agrees to use its reasonable best efforts, including the
filing and submission of all necessary and appropriate applications and
documents, to obtain the approvals and consents of all applicable governmental
and regulatory authorities and other third parties required or necessary in
order to transfer the Business, the Licenses, the Assumed Contracts and the
Purchased Assets to Buyer. Buyer agrees to be responsible for any filing fees,
late fees or penalties arising out of or with respect to the change in control
of the Business from Sellers to Buyer.

 

7.4       Medicare Change of Ownership Filings. Buyer agrees on the first
business day after execution of this Agreement to make its Medicare Form 855
change in control filings.

 

Article 8 - Conditions Precedent to Buyer’s Obligations

 

Buyer’s obligation to close is subject to the satisfaction of the following
conditions before or at Closing, unless waived by Buyer:

 

8.1       Representations and Warranties True at Closing. The representations,
warranties and covenants made by each Seller in this Agreement must be true in
all material respects at and as of Closing as if made on and as of Closing
(excluding any materiality qualifier in such representations and warranties).

 

8.2       Compliance with Agreement. Each Seller must have performed and
complied with all of its covenants and obligations under this Agreement in all
material respects which are to be performed or complied with by them before or
at Closing.

 

8.3       Sellers’ Certificates. Each Seller must have delivered to Buyer a
certificate stating that (i) the representations, warranties and covenants made
by such Seller in the Agreement are true in all material respects at and as of
Closing as if made on and as of Closing (excluding for this purpose any
materiality qualifier in such representations and warranties), and (ii) such
Seller has performed and complied with all of its covenants and obligations
under this Agreement which are to be performed or complied with by them before
or at Closing.

 

8.4       Adverse Proceedings. As of the Closing Date, no suit, action, claim or
governmental proceeding is pending or threatened against, and no order, decree
or judgment of any court, agency or other governmental authority has been
rendered against any party to this Agreement which would render it unlawful, as
of the Closing Date, to effect the transactions contemplated by this Agreement
in accordance with its terms or otherwise have a material

 

21

 



 

--------------------------------------------------------------------------------

adverse effect on Buyer’s ownership, use or enjoyment of the Business, the
Licenses, the Assumed Contracts or the Purchased Assets.

 

8.5       Medicare Change in Control Filing. Each Seller shall have made its
Medicare Form 855 change of ownership filings.

 

8.6       Closing Documents. The documents required to be delivered by Sellers
to Buyer pursuant to this Agreement must be executed in a form reasonably
acceptable to Buyer.

 

8.7       Opinion of Counsel. Sellers shall have caused there to be delivered at
Closing an opinion of counsel in a form satisfactory to Buyer with respect to
certain matters, including authorization of this Agreement and the Ancillary
Agreements, no conflict with Sellers’ organizational documents and contracts and
other customary matters.

 

8.8       Employment Arrangements. Buyer shall have reached employment
arrangements with certain employees of the Business identified by Buyer on terms
and conditions satisfactory to Buyer and such employees (which terms may include
restrictive covenants).

 

Article 9 - Conditions Precedent to Sellers’ Obligations

 

Sellers’ obligation to close is subject to the satisfaction of the following
conditions prior to or at Closing, unless waived by Seller:

 

9.1       Representations and Warranties True at Closing. The representations
and warranties made by Buyer in this Agreement must be true in all material
respects at and as of Closing with the same effect as though such
representations and warranties had been made or given on and as of Closing
(excluding any materiality qualifier in such representations and warranties).

 

9.2       Compliance with Agreement. Buyer must have performed and complied with
all covenants and obligations under this Agreement in all material respects
which are to be performed or complied with by Buyer before or at the Closing.

 

9.3       Buyer’s and Parent’s Certificate. Buyer and Parent must have delivered
to Seller a certificate stating that (i) the representations, warranties and
covenants made by Buyer in the Agreement are true in all material respects at
and as of Closing as if made on and as of the Closing, and (ii) Buyer and Parent
has performed and complied with all of its covenants and obligations under this
Agreement which are to be performed or complied with by it before or at Closing.

 

9.4       Adverse Proceedings. As of the Closing Date, no suit, action, claim or
governmental proceeding is pending against, and no order, decree or judgment of
any court, agency or other governmental authority has been rendered against any
party to this Agreement which would render it unlawful, as of the Closing Date,
to effect the transactions contemplated by this Agreement in accordance with its
terms.

 

22

 



 

--------------------------------------------------------------------------------

 

9.5       New Real Property Lease. The entering into by Buyer of one or more
real property leases with certain Seller Affiliates on terms satisfactory to
Seller Affiliates and Buyer with respect to the real property owned by entities
owned by Seller Affiliates and currently used in the operation of the Business.

 

9.6       Closing Documents. The documents required to be delivered by Buyer to
Seller pursuant to this Agreement must be executed and delivered in a form
reasonably acceptable to Seller.

 

9.7       Medicare Change in Control Filing. Buyer shall have made its Medicare
Form 855 change of ownership filings.

 

Article 10 - Termination of Agreement

 

10.1      Termination. This Agreement and the transactions contemplated hereby
may be terminated or abandoned at any time before the Closing Date:

 

 

(a)

by mutual consent of Sellers and Buyer;

 

(b)       by Sellers or Buyer, if a Closing does not occur on or before April
15, 2008;

 

(c)        by Buyer, if there has been a material misrepresentation in this
Agreement by a Seller, or a material breach by a Seller of any of its warranties
or covenants set forth in this Agreement, or an uncured failure of any condition
to which the obligations of Buyers are subject; and

 

(d)         by Sellers, if there has been a material misrepresentation in this
Agreement by Buyer, or a material breach by Buyer of any of its warranties or
covenants set forth in this Agreement, or an uncured failure of any condition to
which the obligations of Sellers are subject.

 

Article 11 - Indemnification

 

11.1     Survival of Representations and Warranties. All of the representations,
and warranties made by Sellers and Buyer under this Agreement will survive the
Closing of the transactions contemplated by this Agreement for a period of 36
months after the Closing Date, except that the representations and warranties
with respect to (i) taxes in paragraphs 4.4 and 4.14, and (ii) healthcare
matters in paragraph 4.9, and (iii) healthcare regulatory or malpractice claims
included within the scope of paragraph 4.12 shall survive after the Closing Date
for the greater of 36 months or the applicable statute of limitations for claims
with respect to the subject matter of such representation and warranty.

 

 

23

 



 

--------------------------------------------------------------------------------

 

11.2

Indemnification of Buyer Indemnified Persons.

 

(a)       General. Subject to the limitations of this Article 11, each Seller
and each Seller Affiliate, jointly and severally, agrees to indemnify, defend
and hold each Buyer included as a party to this Agreement, and each Buyer’s
officers, directors, shareholders, agents, affiliates and attorneys (each a
“Buyer Indemnified Person” and collectively, "Buyer Indemnified Persons")
harmless from, against and in respect of, and shall reimburse each Buyer
Indemnified Person on demand for, any damage, liability, loss, cost or expense
(including reasonable attorneys' fees) (collectively, “Losses”) incurred by a
Buyer Indemnified Person resulting from, arising out of, or in any way related
to, any of the following:

 

(i)        any breach of a Seller’s representations, warranties or covenants in
this Agreement, the Ancillary Agreement or any document, schedule, certificate
or instrument delivered pursuant to this Agreement;

 

(ii)       any brokerage or similar fee due to any agent of a Seller or Seller
Affiliates;

 

(iii)      any liability of a Seller or liability with respect to which the
Purchased Assets are subject to, or obligation under the Assumed Contracts
(except for any liabilities that result in a Purchase Price adjustment) to be
performed prior to the Closing or accruing prior to Closing Date but payable
after Closing Date, but not including any liability arising out the failure to
obtain any consent set forth on Schedule 4.17;

 

(iv)      any mortgage, security interest, lease, obligation, claim, liability,
debt, lien, charge or encumbrance relating to matters prior to Closing asserted
against the Purchased Assets; and

 

(v)       any claims by the creditors, Seller Affiliates or equity holders of a
Seller arising out of or with respect to the distribution or other use by either
Seller of the Purchase Price.

 

(b)       Audits, Investigations, Refund Obligations and Other Pre-Closing
Liabilities; Taxes. Subject to the limitations of this Article 11, each Seller
and each Seller Affiliate, jointly and severally, agree to indemnify, defend and
hold each Buyer Indemnified Person harmless from, against and in respect to, and
reimburse a Buyer Indemnified Person on demand for, any Losses resulting from,
arising out of or in any way related to, any of the following:

 

 

(i)

medical malpractice claims;

 

(ii)       any audit or investigation by Medicaid or Medicare authorities or
third party payors concerning the operation of the Business before the Closing
or any amounts paid with respect to the Business before Closing;

 

 

24

 



 

--------------------------------------------------------------------------------

(iii)      any assessment, adjustments, suspensions or offsets made against the
Business, a Buyer Indemnified Person or the Purchased Assets as a result of such
an audit or investigation regarding the operation of the Business before
Closing;

 

(iv)      any costs of defense of, and any judgment against a Buyer Indemnified
Person with respect to, any litigation relating to the operation of the Business
before Closing;

 

(v)       any other personal liability, property damage, personal injury, cost,
claim, expense or assessment asserted against the Business, a Buyer Indemnified
Person or the Purchased Assets as a result of, or with respect to, the operation
of the Business or the ownership of the Purchased Assets before the Closing, or
any other business operations or assets of Sellers or Seller Affiliate not
included among the Business or Purchased Assets, excluding obligations arising
after the Closing under the Assumed Contracts; and

 

(vi)      any federal, state or local tax liability or obligation arising with
respect to Seller or the operation of the Business prior to the Closing;

 

provided, however, that if any of the events giving rise to the Losses discussed
in this paragraph 11.2(b) occurred both prior and subsequent to Closing, the
indemnification obligations set forth in this paragraph 11.2(b) shall only apply
to those Losses directly attributable to pre-Closing events.

 

 

(c)

Limitations on Indemnification Obligations.

 

(i)        Sellers’ and Seller Affiliates’ indemnification obligations shall
survive for a period of 36 months after the Closing Date, except for claims
brought prior to such date which shall survive indefinitely, and except that
Sellers’ and Seller Affiliates’ indemnification obligation with respect to a
breach of the representation and warranty at paragraphs 4.4, 4.5, 4.9 and 4.14
and shall survive for the greater of 36 months or the statute of limitations
applicable to the subject matter of such representations and warranties and
shall not be limited in amount.

 

(ii)       Sellers’ and Seller Affiliates’ indemnification obligations arising
out of paragraphs 11.2(a)(iii), 11.2(a)(iv), 11.2(a)(v) and 11.2(b) above shall
survive the Closing for the greater of 36 months or the statute of limitations
applicable to the subject matter of such express indemnification obligation,
except for claims brought by a Buyer Indemnified Person prior to such date which
shall survive indefinitely.

 

(iii)      Sellers and Seller Affiliates shall have no liability with respect to
Losses under paragraph 11.2 until the total of all Losses exceeds $100,000 and
then only for the amount by which the Losses exceed $100,000.  However, this
paragraph 11.2(c)(iii) shall not apply to Losses arising out of fraud by any
Seller or Seller Affiliates.

 

(iv)      Buyer and Parent shall have no liability with respect to Losses under
paragraph 11.3 until the total of all Losses exceeds $100,000 and then only for
the amount

 

25

 



 

--------------------------------------------------------------------------------

by which the Losses exceed $100,000.  However, this paragraph 11.2(c)(iv) shall
not apply to Losses arising out of fraud by Buyer or Parent or in connection
with any Losses arising out of Buyer’s or Parent’s default under the Purchase
Note, after applicable cure periods and subject to Buyer’s set-off rights

 

(v)       The aggregate liability of Sellers and Seller Affiliates with respect
to claims for indemnification shall not exceed an amount equal to the Purchase
Price, except that this limitation on liability shall not apply to Losses
falling within the scope paragraphs 11.2(b)(ii) or (iii) above, and any Losses
falling within the scope of Sellers’ and Seller Affiliates’ indemnification
obligation in paragraphs 11.2(b)(ii) or (iii) shall not be included within the
calculation of aggregate Losses for purposes of such limitation.

 

(vi)      The aggregate liability of Buyer and Parent with respect to claims for
indemnification shall not exceed an amount equal to the Purchase Price.

 

(vii)     For purposes of the indemnification deductible and cap provisions of
paragraphs 11.2(c)(iii) through (vi) of the Home Health Agreement, along with
the setoff provisions of paragraph 11.5, the Apex Purchase Agreements shall be
considered to be a single agreement (e.g., the aggregate deductible for the Apex
Purchase Agreements is $100,000 and the “Purchase Price” limitation on certain
indemnification rights is the aggregate “Purchase Price” payable under the three
Apex Purchase Agreements.

 

(viii)    “Apex Purchase Agreements” shall mean (i) the Asset Purchase Agreement
dated March 24, 2008, among Caretenders Mobile Medical Services, LLC, Almost
Family, Inc., Apex House Call Doctors, LLC, Nancy Ralston, James Spriggs, III,
Lorrie Snyder, Robert G. Young, Joann Sorensen and James Spriggs, Jr., (ii) the
Asset Purchase Agreement dated as of March 24, 2008, among Caretenders of
Jacksonville, LLC, Almost Family, Apex Home Healthcare Services, L.L.C., Apex
Health and Rehab Center, L.L.C., Nancy Ralston, James Spriggs, II, Robert G.
Young, Lorrie Snyder, Joann Sorensen and James Spriggs, Jr. (the “Home Health
Agreement”), and (iii) the Asset Purchase Agreement dated as of March 24, 2008
among Caretenders Visiting Services of St. Augustine, LLC, Almost Family, Inc.,
Apex Healthcare Solutions, L.L.C., Nancy Ralston, James Spriggs, III, Lorrie
Snyder and David Bathalter.

 

11.3     Indemnification of Seller Indemnified Persons. Buyer agrees to
indemnify, defend and hold each Seller and its officers, directors, partners,
shareholders, agents, affiliates and attorneys (each a “Seller Indemnified
Person” and collectively, "Seller Indemnified Persons") harmless from and
against, and reimburse a Seller Indemnified Person on demand for, any damage,
loss, cost or expense (including reasonable attorneys' fees) incurred by such
Seller Indemnified Person resulting from, or in any way related to, any of the
following: (i) any breach of Buyer’s representations, warranties or covenants in
this Agreement, or from any misrepresentation in, or omission by Parent or Buyer
under this Agreement; (ii) any brokerage or similar fee due to any agent of
Buyer, including without limitation, Stoneridge; (iii) any federal, state or
local tax liability or obligation arising with respect to Buyer or the operation
of the Business after the Closing; (iv) any liability of Parent or Buyer or
liability with respect to which the Purchased Assets are subject to, or
obligation under the Assumed Contracts, in each case

 

26

 



 

--------------------------------------------------------------------------------

accruing after the Closing; and (v) Buyer’s operation of the Business after the
Closing. The indemnification obligations of Buyer shall be limited to the
Purchase Price and shall survive for a 36 month period after Closing, except for
claims brought prior to such date which shall survive indefinitely.

 

11.4     Procedure for Indemnification. The following procedure shall apply with
respect to any claims or proceedings covered by the indemnification obligations
in this Article 11.

 

(a)       The party seeking indemnification under this Article 11 (the
"Claimant") shall give written notice to the party from whom indemnification is
sought (the "Indemnitor"), specifying the basis on which indemnification is
sought and such other information known to the Claimant regarding the
indemnification claim, promptly, but in no event later than 10 business days,
after the Claimant learns of the claim or proceeding; provided that the failure
to give such notice shall not relieve the Indemnitor of its obligations
hereunder if the Claimant uses its best efforts to mitigate Claimant's damages,
except to the extent Indemnitor is actually prejudiced. Notwithstanding anything
to the contrary contained herein, in the event that a Claimant gives notice to
the Indemnitor within such 10 business day time period set forth above, the
Claimant shall have no obligation to mitigate Claimant's damages under this
paragraph 11.4(a).

 

(b)       With respect to any third-party claims or proceedings as to which the
Claimant is entitled to indemnification, the Indemnitor shall have the right to
select and employ counsel of its own choosing reasonably satisfactory to the
Claimant to defend against any such claim or proceeding, to assume control of
the defense of such claim or proceeding, and to compromise, settle or otherwise
dispose of the same, if the Indemnitor deems it advisable to do so, all at the
expense of the Indemnitor; provided, that the Indemnitor conducts the defense
actively and diligently and in a manner to minimize the risk of the Claimant
becoming subject to any liability for any other material matter. Further, the
Indemnitor shall not consent to the entry of any judgment or enter into any
compromise or settlement with respect any third-party claim without the prior
written consent of the Claimant unless such judgment, compromise or settlement
(i) provides for the payment by the Indemnitor of money as sole relief for the
claimant, (ii) results in the full and general release of Buyer Indemnified
Persons or Seller Indemnified Persons, as applicable, from all liabilities
arising or relating to, or in connection with, the third-party claim, and (iii)
involves no finding or admission of any violation of laws, rules or regulations
or the rights of any person and has no effect on any other claims that may be
made against the Claimant. The Claimant may elect to participate in the defense
of any such third party claim, and may, at its sole expense, retain separate
counsel in connection therewith. Notwithstanding the foregoing, if in the
reasonable opinion of the Claimant, any such claim or the litigation or
resolution of any such claim involves an issue or matter that could have a
material adverse effect on the on the business, operations, condition (financial
or otherwise), assets or earnings of the Claimant, the Claimant shall have the
right to control the defense or settlement of any such claim or demand and its
reasonably costs and expenses shall be included as part of the indemnification
obligation of the Indemnitor. The Claimant shall not settle or compromise any
such third party claim without the prior consent of the Indemnitor, which
consent shall not be unreasonably withheld. The parties will fully cooperate in
any such action, and shall make available to each other any books or records
useful for the defense of any such

 

27

 



 

--------------------------------------------------------------------------------

claim or proceeding.

 

(c)       Notwithstanding the foregoing, in the event of any Medicare or tax
audit or investigation or other third-party claim involving the conduct of the
Business prior to Closing, Seller Affiliates shall maintain the right, even if
Buyer Indemnified Persons have taken control of the defense of such matter
pursuant to paragraph 11.4(b) above, to remain actively and directly involved in
responding to any information requests, interacting with the third-party
claimant(s) and/or investigator(s), formulating and implementing any necessary
litigation strategy, and otherwise participating in the defense of any claim for
which such Seller Affiliates could be financially responsible.

 

 

11.5

Right of Setoff.

 

(a)       Upon notice to Sellers specifying in reasonable detail the basis
therefor, Buyer may set off any amount to which it may be entitled under this
Article 11 against amounts otherwise payable under this Agreement, including
without limitation, the Purchase Note. The exercise of such right of setoff by
Buyer in good faith, whether or not ultimately determined to be justified, will
not constitute an event of default under this Agreement or the Purchase Note.

 

(b)       Apex Homecare agrees to pledge its AFAM Shares to Buyer pursuant to
the terms of a pledge agreement, the form of which is attached as Attachment C
(the "Stock Pledge Agreement"), to secure Sellers’ and Seller Affiliates’
indemnification obligations under this Agreement.

 

(c)       Neither the exercise of nor the failure to exercise such right of
setoff will constitute an election of remedies or limit Buyer in any manner in
the enforcement of any other remedies that may be available to it.

 

(d)       Notwithstanding anything herein to the contrary, in seeking to enforce
any of its rights to indemnification and/or setoff hereunder, Buyer must recover
its Losses in the following manner:

 

(i)        First, by repossessing the AFAM Shares until Buyer has repossessed
all of the AFAM Shares (with the value of such AFAM Shares equal to the market
value for the 20 trading days immediately prior to repossession);

 

(ii)       Second, to the extent that Losses could not be compensated in full by
recourse in connection with paragraph 11.5(d)(i), by setting off any payments
due to Sellers under the Purchase Note; and

 

(iii)      To the extent that Losses could not be compensated in full by
recourse in connection with paragraphs 11.5(d)(i) or (ii), Buyer may seek
recourse by any other means permitted by this Agreement.

 

11.6     Interest. If it is determined that Buyer’s setoff of any amounts under
paragraph 11.5 was not justified, Buyer shall promptly remit to Sellers any
monies wrongly withhold along

 

28

 



 

--------------------------------------------------------------------------------

with interest from the date such monies were due to Seller at the rate of 10%
per annum. Likewise, Losses for purposes of Sellers’ and Seller Affiliates’
indemnification obligations in paragraph 11.2 and 11.3 shall accrue interest at
the rate of 10% per annum, payable from and after the date such Losses are
incurred through the date such Losses are paid by Sellers or Seller Affiliates.

11.7     Exclusivity. Except as specifically set forth in this Agreement,
effective as of the Closing, Buyer and Parent, on behalf of themselves and the
other Buyer Indemnified Persons, waive any rights and claims any Buyer
Indemnified Person may have against Seller Indemnified Persons or any of them,
whether in law or equity, relating to the Business or the transactions
contemplated hereby and/or this Agreement. The rights and claims waived by Buyer
Indemnified Persons include, without limitation, claims for contribution or
other rights of recovery arising out of or relating to claims for breach of
contract, breach of representation or warranty, breach of implied covenants,
negligent misrepresentation and all other claims for breach of duty. After the
Closing, subject to the foregoing, this Article 11 will provide the exclusive
remedy against Seller Indemnified Parties for any breach of any representation,
warranty, covenant or other claim arising out of or relating to this Agreement
and/or the transactions contemplated hereby. The provisions of this
paragraph 11.7 shall not apply to claims arising out of fraud and shall not
apply to any claims for specific performance and other equitable relief under
the Noncompetition Agreement.

 

Article 12 - Other Provisions

 

12.1       Further Assurances. The parties agree to execute and deliver any and
all papers and documents which may be reasonably necessary to carry out the
terms of this Agreement.

 

12.2       Entire Agreement; Amendment. All schedules to this Agreement are
deemed to be incorporated into and made part of this Agreement. This Agreement
together with the schedules and recitals contains the entire agreement between
the parties and there are no agreements, representations, or warranties which
are not set forth herein. This Agreement may not be amended or revised except by
a writing signed by both parties hereto.

 

12.3    Binding Effect; Assignment. This Agreement is binding upon and inures to
the benefit of the parties and their respective successors and assigns;
provided, however, that other than an assignment by Buyer of its rights under
this Agreement to an affiliate which does not relieve Buyer of its obligations
under this Agreement, neither this Agreement nor any rights hereunder are
assignable nor transferable without the prior written consent of the other
party. This Agreement is not intended and must not be construed to create any
rights in any parties other than the parties to this Agreement, and no person
may assert any rights as a third party beneficiary.

 

12.4       Separate Counterparts. This Agreement may be executed in several
identical counterparts, all of which when taken together constitutes but one
instrument, and it will not be necessary in any court of law to introduce more
than one executed counterpart in proving this Agreement. This Agreement may be
executed and delivered by fax counterpart signatures, and upon exchange of fax
counterpart signatures, this Agreement will be binding upon the parties.

 

29

 



 

--------------------------------------------------------------------------------

 

12.5    Transaction Costs. Each party to this Agreement agrees to be responsible
for its own costs for any legal, accounting and other services, if any,
attendant to the transactions contemplated by this Agreement; provided, however,
Buyer agrees to be responsible for any filing fees, late fees or penalties
arising out of or with respect to the change in control of the Business from
Sellers to Buyer.

 

12.6       Notices. Any notice, request, instruction or documents required or
permitted hereunder must be in writing and will be deemed given if delivered
personally or by certified mail, U.S. mail, national recognized overnight
courier service or sent by telex, telecopy or other telecommunication device
capable of creating a written record (and promptly confirmed by hard copy
delivery) to a party at the address set forth below:

 

 

(i)

If to any Seller or Seller Affiliate:

 

 

P.O. Box 550509

 

Jacksonville, Florida 32255-0509

 

Fax:

 

 

With a copy to:        

 

Trenam Kemker

Attn: Nelson Castellano

101 E. Kennedy Blvd., Suite 2700

Tampa, Florida 33602

Fax: (813) 229-6553

 

 

(ii)

If to Buyer or Parent:

 

9510 Ormsby Station Road, Suite 300

Louisville, Kentucky 40223

Attn: President

Fax: (502) 891-8067

 

With a copy to:

 

Frost Brown Todd LLC

400 West Market Street, 32nd Floor

Louisville, Kentucky 40202-3363

 

Attn: Scott W. Dolson

Fax: (502) 581-1087

 

unless and until notice of another or different address is given as provided
herein.

 

 

12.7

Severability. The provisions of this Agreement are severable, and the invalidity

 

30

 



 

--------------------------------------------------------------------------------

of any provision will not affect the validity of any other provision.

 

12.8      Captions. The captions herein have been inserted solely for
convenience of reference and in no way define, limit or describe the scope or
substance of any provision of this Agreement.

 

12.9      Gender. All pronouns used herein will include both the masculine and
feminine gender as the context requires.

 

12.10  Governing Law; Joint Preparation. The execution, interpretation, and
performance of this Agreement will be governed by the laws of the State of
Florida, without regard to or application of its conflicts of law principles.
Any suit or litigation brought by any of the parties hereto in connection with
this Agreement shall be brought in the state or federal courts sitting in Duval
County, Florida, and all parties hereto consent to the jurisdiction of such
courts. This Agreement is deemed to have been prepared jointly by the parties.
Any ambiguity in this Agreement will not be interpreted against either party and
will be interpreted as if each of the parties hereto had prepared this
Agreement.

 

12.11   Confidentiality and Announcements. Except as and to the extent required
by applicable law, without the prior written consent of the other party, neither
Buyer nor Sellers shall, and each will direct its respective representatives not
to make, directly or indirectly, any public comment, statement or communication
with respect to, or otherwise disclose or to permit the disclosure of, the terms
of the transaction contemplated by this Agreement. If any party, in the opinion
of outside legal counsel to such party, is required by law or the rules of any
exchange or the listing rules of the Nasdaq Capital Market or any other
applicable market, to make any such disclosure, such party must first provide
the other party the content of the proposed disclosure, the reasons that such
disclosure is required by applicable law and the time and place that the
disclosure will be made. The parties agree to consult with each other to prepare
a mutually acceptable press release to be issued immediately following the
Closing.

12.12   Guaranty of Performance by Parent. Parent hereby guarantees, subject to
the terms and conditions of this Agreement, the full performance by Buyer of its
obligations under this Agreement.

12.13   Agreement Not to Bring Suit. Sellers and each Seller Affiliate agrees
not to make any claim against any Buyer Indemnified Person with respect to any
distribution to equity holders or other use by Sellers of the proceeds of the
Purchase Price.

12.14   Definition of “Knowledge”. For purposes of this Agreement, to the “best
of Seller’s knowledge” and “knowledge” shall mean the facts or matters of which
a Seller’s officer, director or shareholder is actual aware, or those facts or
matters which such persons could reasonably be expected to be aware given their
respective titles, positions and roles within such Seller.

[signature page follows]

 

31

 



 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

ALMOST FAMILY, INC.

 

 

By         /s/ William B. Yarmuth

Title      William B. Yarmuth

Chairman of the Board, President & Chief

Executive Officer

 

 

 

CARETENDERS OF JACKSONVILLE, LLC

 

                

By         /s/ C. Steven Guenthner

Title      C. Steven Guenthner

Senior Vice President & CFO

 

 

APEX HOME HEALTHCARE SERVICES, L.L.C.

 

                

By         /s/ Nancy Ralston

Title      Nancy Ralston

CEO

 

 

APEX HEALTH AND REHAB CENTER, L.L.C.

 

                

By         /s/ Nancy Ralston

Title      Nancy Ralston

Managing Partner

 



32

 



 

--------------------------------------------------------------------------------

 

 

/s/ Nancy Ralston

 

Nancy Ralston

 

 

 

/s/ James Spriggs, III

 

James Spriggs, III

 

 

 

/s/ Robert G. Young

 

Robert G. Young

 

 

 

/s/ Lorrie Snyder

 

Lorrie Snyder

 

 

 

/s/ Joann Sorensen

 

Joann Sorensen

 

 

 

/s/ James Spriggs, Jr.

 

James Spriggs, Jr.

 

33

 



 

--------------------------------------------------------------------------------



LIST OF ANNEXES AND SCHEDULES

TO

APEX HOME HEALTHCARE/ALMOST FAMILY

ASSET PURCHASE AGREEMENT

 

 

Attachment A

Noncompetition Agreement

 

Attachment B

Registration Rights Agreement

 

Attachment C

Stock Pledge Agreement

 

Attachment D

Purchase Note

 

 

Schedule 1.1(a)

Purchased Assets

 

Schedule 1.1(b)

Excluded Assets

 

Schedule 1.2(d)

Capital Leases

 

Schedule 1.3

Assumed Contracts

 

Schedule 1.4(b)

Assumed PDO

 

Schedule 2.3

Allocation of Purchase Price

 

Schedule 4.1(c)

Authority

 

Schedule 4.2(a)

Licenses and Permits

 

Schedule 4.2(b)

Payment Programs

 

Schedule 4.4

Taxes

 

Schedule 4.6

Intellectual Property

 

Schedule 4.7(a)

Insurance Policies

 

Schedule 4.7(b)

Insurance Claims

 

Schedule 4.9

Healthcare Regulatory Compliance

 

Schedule 4.10

Contracts and Commitment

 

Schedule 4.11

Violations of Law

 

Schedule 4.12

Litigation

 

Schedule 4.14

ERISA Matters

 

Schedule 4.15

Employees

 

Schedule 4.16

Worker's Compensation Compliance

 

Schedule 4.17

Consents

 

Schedule 4.20

Absence of Changes

 

 

 

34

 



 

--------------------------------------------------------------------------------

ATTACHMENT A

to

APEX HOME HEALTHCARE/ALMOST FAMILY

ASSET PURCHASE AGREEMENT

 

CONFIDENTIALITY, NONSOLICITATION AND

NONCOMPETITION AGREEMENT

 

This is a Confidentiality, Nonsolicitation and Noncompetition Agreement dated as
of March 26, 2008, among (i) Almost Family, Inc., a Delaware corporation,
Caretenders of Jacksonville, LLC, a Florida limited liability company, and
Caretenders Visiting Services of St. Augustine, LLC, a Florida limited liability
company (each, a “Protected Party”, and collectively, "Protected Parties"), and
(ii) Apex Home Healthcare Services, L.L.C., a Florida limited liability company,
Apex Health and Rehab Center, L.L.C., a Florida limited liability company, Apex
Healthcare Solutions, L.L.C., a Florida limited liability company, Nancy
Ralston, James Spriggs, III, Robert G. Young, Lorrie Snyder, James Spriggs, Jr.,
Joann Sorensen and David Bathalter (each a “Restricted Party” and collectively,
"Restricted Parties").

 

Recitals

 

A.        Pursuant to two Asset Purchase Agreements dated as of March 24, 2008
(the "Purchase Agreements") among Protected Parties and Restricted Parties,
Protected Parties are purchasing certain assets used in the operation of home
health agencies, healthcare staffing and rehabilitation businesses in Florida
doing business in Health District # 4 (including Baker, Clay, Duval, Flagler,
Nassau, St. Johns and Volusia Counties) (the “Territory”). The agreement by
Restricted Parties to the terms of this Agreement was material to the decision
of Protected Parties to enter into the transactions described in the Purchase
Agreements. Capitalized terms not otherwise defined in this Agreement shall have
the meanings given to them in the Purchase Agreements.

 

B.        The Restricted Parties acknowledge that the entering into of the
restrictive covenants set forth in this Agreement are for Restricted Parties’
legitimate business interests. As a result of the purchase of assets and
goodwill under the Purchase Agreements, the Protected Parties have acquired (i)
trade secrets and other valuable confidential business information, (ii)
substantial relationships with specific existing customers/patients, (iii)
goodwill associated with an ongoing business practice operating under the Apex
name within the Territory, and (iv) employees with specialized expertise and
training.

 

C.        For purposes of this Agreement, "Proprietary Information" means as it
relates to the Business, patient lists, referral sources, business
relationships, business records and financial records, all of which have been
acquired by Protected Parties in connection with the purchase of the Business.
Protected Parties have expressly or impliedly protected such information from
unrestricted use by persons not associated with Protected Parties.

 

--------------------------------------------------------------------------------

D.        For purposes of this Agreement, (i) “Restriction Period” means the
period commencing on the date of this Agreement, and terminating on the date
five years after the date of this Agreement, and (ii) “Restricted Territory”
means a 50 mile radius of the outer limits (i.e., boundary) of the Territory.

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

 

 

1.

Confidential Information.

 

(a)       Each Restricted Party agrees that, during the Restriction Period, it
shall (i) maintain the strict confidence of, undertake all necessary steps to
avoid divulging or disclosing, and preserve and protect the Proprietary
Information, trade secrets, customer lists, business records, and financial
records of the Business (collectively, "Trade Secrets") from disclosure to, or
access or use by, any person or entity, including any competitor or potential
competitor of the Business, and (ii) not use the Trade Secrets to compete,
directly or indirectly, with the Business, nor attempt to otherwise take
commercial advantage of the Trade Secrets. Each Restricted Party acknowledges
that the Trade Secrets constitute valuable, special and unique property of the
Business being acquired by Protected Parties.

 

(b)       Each Restricted Party represents and warrants to Protected Parties
that it has delivered to Protected Parties any and all papers, books, records,
documents, memoranda and manuals, including all copies thereof, whether hard or
digital copies, belonging or relating to the Business, or containing any
Proprietary Information or Trade Secrets.

 

(c)       Each Restricted Party agrees that, if at any time after the date of
this Agreement, such Restricted Party determines that it has any Proprietary
Information or Trade Secrets in its possession or control (other than as may be
necessary or convenient in the course of such Restricted Party’s employment with
a Protected Party), such Restricted Party shall immediately return all such
Proprietary Information or Trade Secrets to Protected Parties, including all
copies or portions thereof.

 

2.         Employee Solicitation. Each Restricted Party agrees that it shall
not, during the Restriction Period, directly or indirectly, induce, encourage or
solicit any employee of the Business to leave the employ of Protected Parties or
become employed by any Restricted Party, or, directly or indirectly, hire any
former employees of the Business, except with the prior written consent of
Protected Parties.

 

 

3.

Noncompetition Covenant.

 

(a)       Each Restricted Party agrees that it shall not, during the Restriction
Period, directly or indirectly, individually, or through any person,
partnership, joint venture, corporation or other entity in which any Restricted
Party has any interest, including, without limitation, as a shareholder, owner,
member, partner, investor, director, officer, employee or consultant, or
otherwise, (i) engage in the Business in the Restricted Territory, or (ii)
solicit the past or, at such time, present patients or referral sources of the
Business.

 

36

 



 

--------------------------------------------------------------------------------

(b)      All of the restrictive covenants in this Agreement shall be construed
as an agreement independent of any provision of the Purchase Agreements, and the
existence of any claim or cause of action of a Restricted Party against a
Protected Party shall not constitute a defense to the enforcement by such
Protected Party of the restrictive covenants. It is specifically agreed that the
periods during which the covenants of Restricted Parties shall be effective
shall be computed by excluding from such computation any time during which a
Restricted Party is in violation of any provision of this Agreement.

 

4.         Consideration. Each Restricted Party acknowledges that the
consideration for the covenants in this Agreement is the Purchase Price
consideration paid to certain Restricted Parties pursuant to the Purchase
Agreements. Each of Nancy Ralston, James Spriggs, III, Robert G. Young, Lorie
Snyder, Joann Sorensen, James Spriggs, Jr. and David Bathalter are shareholders
of one or more of Sellers and acknowledge that he or she will receive a
distribution of sales proceeds from the transaction contemplated in the Purchase
Agreements.

 

5.         Cooperation. Each Restricted Party agrees to cooperate in connection
with Protected Parties with respect to maintaining the goodwill and reputation
of the Business.

 

6.         Specific Enforcement. In the event of a breach of any Restricted
Party’s covenants in this Agreement, it is agreed that damages will be difficult
to ascertain and any Protected Party may petition a court of law or equity for,
and be granted, injunctive relief in addition to any other relief which such
Protected Party may have under the law, including reasonable attorney's fees.

 

7.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to or
application of its conflicts of laws principles. Each of the parties has
participated in the preparation of this Agreement and agrees that in construing
the provisions of this Agreement, the general rule that provisions shall be
construed most strongly against the party that drafted such provisions shall
have no application.

 

8.         Entire Agreement. This Agreement constitutes the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
and other understandings with respect to the subject matter of this Agreement.
No change, modification, addition or amendment of this Agreement shall be
enforceable unless in writing and signed by the party against whom enforcement
is sought.

 

9.         Construction. The parties agree that the restrictions set forth in
this Agreement are reasonable and necessary to preserve the legitimate business
interests of Protected Parties (as described in Recital B above) and that the
maximum protection available under the law shall be provided to Protected
Parties by this Agreement to protect Protected Parties’ interests in its
business and confidential information and that, if the restrictions imposed
hereby are held by any court to be invalid, illegal or unenforceable as to time,
territory, scope or otherwise, this Agreement shall be construed to impose
restrictions which are valid, legal and enforceable as to time, territory, scope
or otherwise, as the case may be, to the maximum extent permitted under
applicable law.

 

37

 



 

--------------------------------------------------------------------------------

 

10.       Headings. The headings contained in this Agreement are included for
ease of reference only and shall not be considered in the interpretation or
enforcement of this Agreement.

 

11.       Provisions Severable. To the extent that any one or more of the
provisions of this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

12.       Notices. All notices required to be given under this Agreement shall
be in writing and shall be deemed to have been duly given if mailed by certified
mail, return receipt requested, postage prepaid to the addresses set forth in
the Purchase Agreements or to such other addresses which a party has given the
other parties written notice.

 

13.       Benefit. This Agreement shall be binding upon and shall inure to the
benefit of the parties to this Agreement and, as applicable, their respective
heirs, executors, administrators, personal representatives, successors and
assigns. This Agreement may be assigned to and enforced by the assignees or
successors of the Protected Parties.

 

14.       Attorney’s Fees. In the event of any litigation with respect to this
Agreement, the non-prevailing party in such litigation shall be responsible for
and pay all fees and expenses, including, without limitation, court costs and
attorney’s fees, incurred by the prevailing party.

 

 

15.

Early Termination.

 

(a)       If (i) if Almost Family, Inc. or Caretenders of Jacksonville, LLC is
in Bankruptcy, (ii) there is a payment default under the Purchase Note, and
(iii) such payment default is not fully cured during the course of Bankruptcy
proceedings, then, effective upon Almost Family, Inc. or Caretenders of
Jacksonville, LLC emerging from Bankruptcy proceedings, the Restriction Period
for purposes of paragraphs 2 and 3 shall be reduced as follows: (A) if the
unpaid principal balance of the Purchase Note (principal and interest) exceeds
$1,000,000, then the Restriction Period shall be reduced to four years, (B) if
the unpaid principal balance of the Purchase Note (principal and interest)
exceeds $2,000,000, then the Restriction Period shall be reduced to three years,
and (C) if the unpaid principal balance of the Purchase Note (principal and
interest) exceeds $3,000,000, then the Restriction Period shall be reduced to
two years.

 

(b)       For purposes of this Agreement, "Bankruptcy" shall be deemed to have
occurred with respect to Almost Family, Inc. or Caretenders of Jacksonville, LLC
if either: (i) makes an assignment for the benefit of creditors; (ii) files a
voluntary petition in bankruptcy; (iii) is adjudicated bankrupt or insolvent;
(iv) files a petition or answer seeking for such company any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any statute, law, or regulation; (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such company in any proceeding of this nature; (vi) seeks,
consents to, or acquiesces in the appointment of a trustee, receiver, or

 

38

 



 

--------------------------------------------------------------------------------

liquidator of such company or of all or any substantial part of such company’s
property; or (vii) company is in a proceeding where, within 120 days after the
commencement of such proceeding against the company seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any statute, law, or regulation, the proceeding has not been
dismissed, or if within 120 days after the appointment without such company’s
consent or acquiescence of a trustee, receiver, or liquidator of such company,
or of all or any substantial part of such company’s properties, the appointment
is not vacated or stayed or within 120 days after the expiration of any stay,
the appointment is not vacated.

 

(c)       Notwithstanding anything to the contrary, there shall be no early
termination of the Restricted Party’s obligations under paragraphs 2 and 3, (i)
arising out of an alleged payment default due to Maker’s (as defined in the
Purchase Note) set-off against a Purchase Note payment arising out of a claim
for indemnification or damages, so long as Maker believes in good faith such
set-off is permitted under the terms of the Purchase Agreements or Purchase
Note, or (ii) during any period when any Restricted Party is in default under
any Purchase Agreement or this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

ALMOST FAMILY, INC.

 

 

By         /s/ Todd Lyles

Title      Todd Lyles

Sr. Vice President

 

 

 

CARETENDERS OF JACKSONVILLE, LLC

 

                

By         /s/ Todd Lyles

Title      Todd Lyles

Sr. Vice President

 

 

CARETENDERS VISITING SERVICES OF ST.

 

AUGUSTINE, LLC

 

                

By         /s/ Todd Lyles

Title      Todd Lyles

Sr. Vice President

 

 

39

 



 

--------------------------------------------------------------------------------



 

 

 

APEX HOME HEALTHCARE SERVICES, L.L.C.

 

 

                

By         /s/ James W. Spriggs, III

Title      James W. Spriggs

Partner

 

 

APEX HEALTH AND REHAB CENTER, L.L.C.

 

 

                

By         /s/ James W. Spriggs, III

Title      James W. Spriggs

Partner

 

 

APEX HEALTHCARE SOLUTIONS, L.L.C.

 

                

By         /s/ James W. Spriggs, III

Title      James W. Spriggs

Partner

 

 

/s/ Nancy Ralston

 

Nancy Ralston

 

 

 

/s/ James Spriggs, III

 

James Spriggs, III

 

 

 

/s/ Robert G. Young

 

Robert G. Young

 

 

 

/s/ Lorrie Snyder

 

Lorrie Snyder

 

 

 

/s/ Joann Sorensen

 

Joann Sorensen

 

 

40

 



 

--------------------------------------------------------------------------------

 

/s/ James Spriggs, Jr.

 

James Spriggs, Jr.

 

 

 

/s/ David Balthalter

 

David Balthalter

 

 

41

 



 

--------------------------------------------------------------------------------

ATTACHMENT B

to

APEX HOME HEALTHCARE/ALMOST FAMILY

ASSET PURCHASE AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT

 

This is a Registration Rights Agreement (“Agreement”) dated as of March 26,
2008, by and among Almost Family, Inc., a Delaware corporation (“Company”), and
Apex Home Healthcare Services, L.L.C., a Florida limited liability company
("Holder").

Recitals

A.       Holder holds shares of Company’s Common Stock issued pursuant to an
Asset Purchase Agreement (the “Purchase Agreement”) dated March 24, 2008, among
Almost Family, Inc., Caretenders of Jacksonville, LLC, Apex Home Healthcare
Services, L.L.C., Apex Health and Rehab Center, L.L.C., Nancy Ralston, James
Spriggs, III, Robert G. Young, Lorrie Snyder, Joann Sorensen and James Spriggs,
Jr.

 

B.        Pursuant to the Purchase Agreement, Company covenanted to grant Holder
certain piggyback registration rights.

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

 

•

Definitions. For purposes of this Agreement:

•          “Affiliate” means, with respect to any specified Person, any other
Person who or which, directly or indirectly, controls, is controlled by, or is
under common control with such specified Person, including without limitation
any partner, officer, director, manager, shareholder or employee of such Person.

•          “Common Stock” means shares of Company’s common stock, par value
$0.10 per share.

•          “Damages” means any loss, claim, damage, or liability (joint or
several) to which a party hereto may become subject under the Securities Act,
the Exchange Act, or other federal or state law, insofar as such loss, claim,
damage, or liability (or any action in respect thereof) arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement of Company, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) an omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by any other
party hereto of the Securities Act, the Exchange Act, any state securities law,
or any rule or regulation promulgated under the Securities Act, the Exchange
Act, or any state securities law.

 

--------------------------------------------------------------------------------

•          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

•          “Excluded Registration”means a registration relating either to the
sale of securities to employees of Company pursuant to a stock option, stock
purchase, or similar plan or to an SEC Rule 145 transaction; a registration on
any form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities; or a registration in which the only Common Stock being
registered is Common Stock issuable upon conversion of debt securities that are
also being registered.

•          “GAAP” means generally accepted accounting principles in the United
States.

•           “Holder” means Apex Home Healthcare Services, L.L.C. and any
transferee holding Registrable Securities in accordance with paragraph 2.10.

•          “Immediate Family Member”means a child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.

•          “Person”means any individual, corporation, partnership, trust,
limited liability company, association or other entity.

•          “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.

•          “Registrable Securities” means (i) Common Stock issued pursuant to
the Purchase Agreement, and (ii) any Common Stock issued as (or issuable upon
the conversion or exercise of any warrant, right, or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the shares referenced in clause (i) above; excluding in
all cases, however, any Registrable Securities sold by a Person in a transaction
in which the rights under paragraph 2 are not assigned or any shares for which
registration rights have terminated pursuant to paragraph 2.11.

•          “Registrable Securities then outstanding” means the number of shares
determined by adding Common Stock outstanding and Common Stock issuable pursuant
to then exercisable or convertible securities that are Registrable Securities.

•          “Restricted Securities” means the securities of Company required to
bear the legend set forth in paragraph 2.10(b).

 

•

“SEC” means the Securities and Exchange Commission.

 

43

 



 

--------------------------------------------------------------------------------

•          “SEC Rule 144” means Rule 144 promulgated by the SEC under the
Securities Act.

•          ““SEC Rule 145” means Rule 145 promulgated by the SEC under the
Securities Act.

•          “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

•          “Selling Expenses” means all underwriting discounts, selling
commissions, stock transfer taxes applicable to the sale of Registrable
Securities, and fees and disbursements of counsel for any Holder, except as may
be provided in paragraph 2.5.

 

•

Registration Rights. Company covenants and agrees as follows:

•          Company Registration. If Company proposes to register (including, for
this purpose, a registration effected by Company for stockholders other than
Holder) any of its stock or other securities under the Securities Act in
connection with the public offering of such securities solely for cash (other
than an Excluded Registration), Company shall, at such time, promptly give each
Holder notice of such registration. Upon the written request of each Holder
given within 20 days after such notice is given by Company, Company shall,
subject to the provisions of paragraph 2.2 below, cause to be registered all of
the Registrable Securities that each such Holder has requested to be included in
such registration. Company shall have the absolute right in its sole discretion
to postpone, terminate or withdraw any registration initiated by it under this
paragraph 2.1, whether or not any Holder has elected to include Registrable
Securities in such registration. Upon delivery of a written request that
Registrable Securities be included in a registration, Holder may not thereafter
elect to withdraw therefrom without the written consent of Company. The expenses
of such withdrawn registration shall be borne by Company in accordance with
paragraph 2.5 below. Notwithstanding anything in this Agreement to the contrary,
to the extent Registrable Securities are included in a registration statement to
be offered on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act, no Holder may actually sell any Registrable Securities unless
Company is also concurrently selling shares of Common Stock pursuant to such
registration statement.

•          Underwriting Requirements. In connection with any offering involving
an underwriting of shares of Company’s capital stock pursuant to paragraph 2.1,
Company shall not be required to include any of Holder’s Registrable Securities
in such underwriting unless Holder accepts the terms of the underwriting as
agreed upon between Company and its underwriters, and then only in such quantity
as the underwriters in their sole discretion determine will not jeopardize the
success of the offering by Company. If the total number of securities, including
Registrable Securities, requested by stockholders to be included in such
offering exceeds the number of securities to be sold (other than by Company)
that the underwriters in their reasonable discretion determine is compatible
with the success of the offering, then Company shall be required to include in
the offering only that number of such securities, including Registrable
Securities, which the underwriters and Company in their sole discretion
determine will not jeopardize the success of the offering. If the number of
securities to be sold in the registration is so limited, the number of shares
that are entitled to be included in the registration will be

 

44

 



 

--------------------------------------------------------------------------------

allocated in the following priority: (i) first, securities to be sold by Company
and (ii) second, securities to be sold which are Registrable Securities and all
other securities with registration rights pari passu with Registrable Securities
(“Second Category”). If the underwriters determine that less than all of the
securities in Second Category requested to be registered can be included in such
offering, then Registrable Securities that are included in such offering shall
be apportioned pro rata among the selling holders based on the number of shares
held on the date of Company’s notice of registration in accordance with
paragraph 2.1 by all Second Category selling holders or in such other
proportions as shall mutually be agreed to by all such selling holders. For
purposes of the provision in this paragraph 2.2 concerning apportionment, for
any selling stockholder that is a partnership, limited liability company, or
corporation, the partners, retired partners, members, retired members,
stockholders, and Affiliates of such holder, or the estates and Immediate Family
Members of any such partners, retired partners, members, retired members,
stockholders and Affiliates, and any trusts for the benefit of any of the
foregoing Persons, shall be deemed to be a single “selling holder,” and any pro
rata reduction with respect to such “selling holder” shall be based upon the
aggregate number of shares owned by all Persons included in such “selling
holder,” as defined in this sentence.

•          Obligations of Company. Whenever required under this paragraph 2 to
effect the registration of any Registrable Securities, Company shall, as
expeditiously as reasonably possible:

•          prepare and file with the SEC a registration statement with respect
to such Registrable Securities and use its commercially reasonable efforts to
cause such registration statement to become and remain effective upon Company’s
determination in its sole discretion;

•          prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

•          furnish to the selling Holder such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as Holder may reasonably request in order to facilitate its
disposition of their Registrable Securities;

•          use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holder; provided that Company shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions, unless Company is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

•          in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering;

 

45

 



 

--------------------------------------------------------------------------------

•          use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by Company are then listed;

•          promptly make available for inspection by the selling Holder, any
managing underwriter participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Holder, all financial and
other records, pertinent corporate documents, and properties of Company, and
cause Company’s officers, directors, employees, and independent accountants to
supply all information reasonably requested by any such seller, underwriter,
attorney, accountant, or agent in connection with any such registration
statement;

•          notify each selling Holder, promptly after Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

•          after such registration statement becomes effective, notify each
selling Holder of any request by the SEC that Company amend or supplement such
registration statement or prospectus.

•          Furnish Information. It shall be a condition precedent to the
obligations of Company to take any action pursuant to this paragraph 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration of such Holder’s
Registrable Securities. Any selling Holder shall promptly notify Company of any
changes in the information set forth in the registration statement regarding
such Holder or its plan of distribution.

•          Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to paragraph 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for Company,
shall be borne and paid by Company. All Selling Expenses relating to Registrable
Securities registered pursuant to this paragraph 2 shall be borne and paid by
Holder pro rata on the basis of the number of Registrable Securities registered
on their behalf.

•          Delay of Registration. No Holder shall have any right to obtain or
seek an injunction restraining or otherwise delaying any registration
contemplated in this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this paragraph 2.

•          Indemnification. If any Registrable Securities are included in a
registration statement under this paragraph 2:

•          To the extent permitted by law, Company will indemnify and hold
harmless each selling Holder, and the partners, members, officers, directors,
and stockholders of

 

46

 



 

--------------------------------------------------------------------------------

each such Holder; legal counsel and accountants for each such Holder; any
underwriter (as defined in the Securities Act) for each such Holder; and each
Person, if any, who controls such Holder or underwriter within the meaning of
the Securities Act or the Exchange Act, against any Damages, and Company will
pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating any matter or defending any proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this paragraph 2.7(a) shall not apply to
amounts paid in settlement of any such investigation or proceeding if such
settlement is effected without the consent of Company, which consent shall not
be unreasonably withheld, nor shall Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

•          To the extent permitted by law, each selling Holder, severally and
not jointly, will indemnify and hold harmless Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls Company within the meaning of the Securities Act,
legal counsel and accountants for Company, any underwriter (as defined in the
Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating any investigation or defending any proceeding from which Damages
may result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this paragraph 2.7(b) shall not apply to amounts paid in
settlement of any such investigation or proceeding if such settlement is
effected without the consent of Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall any indemnity under this
paragraph 2.7(b) exceed the proceeds from the offering (net of any Selling
Expenses) received by such Holder, except in the case of fraud or willful
misconduct by such Holder.

•          Promptly after receipt by an indemnified party under this paragraph
2.7 of notice of the commencement of any action (including any governmental
action) for which a party may be entitled to indemnification hereunder, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this paragraph 2.7, give the indemnifying party notice
of the commencement thereof. The indemnifying party shall have the right to
participate in such action and, to the extent the indemnifying party so desires,
participate jointly with any other indemnifying party to which notice has been
given, and to assume the defense thereof with counsel mutually satisfactory to
the parties; provided, however, that an indemnified party (together with all
other indemnified parties that may be represented without conflict by one
counsel) shall have the right to retain one separate counsel, with the fees and
expenses to be paid by the indemnifying party, if representation of such
indemnified party by the counsel retained by the indemnifying party would be
inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
action.

 

47

 



 

--------------------------------------------------------------------------------

•          The foregoing indemnity agreements of Company and the selling Holder
are subject to the condition that, insofar as they relate to any Damages arising
from any untrue statement or alleged untrue statement of a material fact
contained in, or omission or alleged omission of a material fact from, a
preliminary prospectus (or necessary to make the statements therein not
misleading) that has been corrected in the form of prospectus included in the
registration statement at the time it becomes effective, or any amendment or
supplement thereto filed with the SEC pursuant to Rule 424(b) under the
Securities Act (“Final Prospectus”), such indemnity agreement shall not inure to
the benefit of any Person if a copy of the Final Prospectus was furnished to the
indemnified party and such indemnified party failed to deliver, at or before the
confirmation of the sale of the shares registered in such offering, a copy of
the Final Prospectus to the Person asserting the loss, liability, claim, or
damage in any case in which such delivery was required by the Securities Act.

•          To provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any party otherwise
entitled to indemnification hereunder makes a claim for indemnification pursuant
to this paragraph 2.7 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case, notwithstanding the fact that
this paragraph 2.7 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of any party
hereto for which indemnification is provided under this paragraph 2.7, then, and
in each such case, such parties will contribute to the aggregate losses, claims,
damages, liabilities, or expenses to which they may be subject (after
contribution from others) in such proportion as is appropriate to reflect the
relative fault of the each of indemnifying party and the indemnified party in
connection with the statements, omissions, or other actions that resulted in
such loss, claim, damage, liability, or expense, as well as to reflect any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or allegedly untrue statement of a material fact, or
the omission or alleged omission of a material fact, relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission; provided, however, that, in any such case,
(x) no Holder will be required to contribute any amount in excess of the public
offering price of all such Registrable Securities offered and sold by such
Holder pursuant to such registration statement, and (y) no Person guilty of
fraudulent misrepresentation (within the meaning of section 11(f) of the
Securities Act) will be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation; and provided further that in no
event shall a Holder’s liability pursuant to this paragraph 2.7(e), when
combined with the amounts paid or payable by such Holder pursuant to paragraph
2.7(b), exceed the proceeds from the offering (net of any Selling Expenses)
received by such Holder, except in the case of willful misconduct or fraud by
such Holder.

•          Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

48

 



 

--------------------------------------------------------------------------------

•          Unless otherwise superseded by an underwriting agreement entered into
in connection with the underwritten public offering, the obligations of Company
and Holder under this paragraph 2.7 shall survive the completion of any offering
of Registrable Securities in a registration under this paragraph 2, and
otherwise shall survive the termination of this Agreement.

•          Subsequent Registration Rights. From and after the date of this
Agreement, Company may grant registration rights to other Persons without the
prior consent of any Holder upon substantially the same terms as set forth
herein. These registration rights will be pari passu with those contained herein
for the Registrable Securities.

•          Assignment of Registration Rights. The rights to cause Company to
register Registrable Securities pursuant to this paragraph 2 may be assigned
(but only with all related obligations) by a Holder to a transferee of such
Registrable Securities that (i) is an Affiliate, partner, member, limited
partner, retired partner, retired member, or stockholder of a Holder, or (ii) is
a Holder’s Immediate Family Member or trust for the benefit of an individual
Holder or one or more of such Holder’s Immediate Family Members; provided,
however, that (x) Company is, within a reasonable time after such transfer,
furnished with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such registration rights are being
transferred, and (y) such transferee agrees in writing to be bound by and
subject to the terms and conditions of this Agreement.

 

•

Restrictions on Transfer.

•          The Registrable Securities shall not be sold, pledged, or otherwise
transferred, and Company shall not recognize any such sale, pledge, or transfer,
except upon the conditions specified in this Agreement and as contemplated in
the Purchase Agreement, which conditions are intended to ensure compliance with
the provisions of the Securities Act; provided, however, that, subject to the
conditions specified in the Purchase Agreement, the Registrable Securities may
be sold, pledged, or otherwise transferred (i) in any transaction in compliance
with SEC Rule 144 or (ii) in any transaction in which the Registrable
Securities, as applicable, are sold, pledged or otherwise transferred to an
Affiliate for no consideration. A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Registrable Securities held by such
Holder to agree to take and hold such securities subject to the provisions and
upon the conditions specified in this Agreement.

•          Each certificate representing (i) the Registrable Securities, and
(ii) any other securities issued in respect of such securities, upon any stock
split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless otherwise permitted by the provisions of paragraph 2.10(c))
be stamped or otherwise imprinted with a legend substantially in the following
form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE
SECURITIES LAWS. SUCH SHARES MAY NOT BE SOLD, PLEDGED, OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION FROM THE REGISTRATION AND
PROSPECTUS DELIVERY

 

49

 



 

--------------------------------------------------------------------------------

REQUIREMENTS OF SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW, OR OTHER
EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

Holder consents to Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this paragraph 2.10.

•          The holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
paragraph 2. Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, Holder thereof shall give
notice to Company of such Holder’s intention to effect such sale, pledge, or
transfer. Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by Company, shall be accompanied at such Holder’s expense by either
(i) a written opinion of legal counsel who shall, and whose legal opinion shall,
be reasonably satisfactory to Company, addressed to Company, to the effect that
the proposed transaction may be effected without registration under the
Securities Act, (ii) a “no action” letter from the SEC to the effect that the
proposed sale, pledge, or transfer of such Restricted Securities without
registration will not result in a recommendation by the staff of the SEC that
action be taken with respect thereto, or (iii) any other evidence reasonably
satisfactory to counsel to Company to the effect that the proposed sale, pledge,
or transfer of the Restricted Securities may be effected without registration
under the Securities Act, whereupon Holder of such Restricted Securities shall
be entitled to sell, pledge, or transfer such Restricted Securities in
accordance with the terms of the notice given by Holder to Company. Each
certificate evidencing the Restricted Securities transferred as above provided
shall bear the appropriate restrictive legend set forth in paragraph 2.10(b),
except that such certificate shall not bear such restrictive legend if, in the
opinion of counsel for such Holder and Company, such legend is not required in
order to establish compliance with any provisions of the Securities Act.

•          Notwithstanding any other provision of this Agreement, Holder
acknowledges that in accordance with the Purchase Agreement Holder may not
transfer the Registrable Securities (by assignment or distribution upon
liquidation or otherwise) during the two-year period after issuance and that
Company is not required to take any action whatsoever with respect to the
registration of the Registrable Securities during that two-year period.

•          Termination of Registration Rights. The right of any Holder to
request inclusion of Registrable Securities in any registration pursuant to
paragraph 2.1 shall terminate (a) upon the date when all of such Holder’s
Registrable Securities could be sold without restriction under SEC Rule 144, or
(b) if Company effects any merger, consolidation or reorganization in which
Company is not the surviving corporation, then upon the date of consummation of
such transaction if Holder of Registrable Securities is entitled to receive in
exchange therefor (i) cash or (ii) securities of the acquiring entity which may
be immediately sold to the public without registration under the Securities Act.

•          Confidentiality. Each Holder agrees that such Holder will keep
confidential and will not disclose, divulge, or use for any purpose (other than
to monitor its

 

50

 



 

--------------------------------------------------------------------------------

investment in Company) any confidential information obtained from Company
pursuant to the terms of this Agreement (including notice of Company’s intention
to file a registration statement), unless such confidential information (a) is
known or becomes known to the public in general (other than as a result of a
breach of this paragraph 2.12 by such Holder), (b) is or has been independently
developed or conceived by Holder without use of Company’s confidential
information, or (c) is or has been made known or disclosed to Holder by a third
party without a breach of any obligation of confidentiality such third party may
have to Company; provided, however, that a Holder may disclose confidential
information (i) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in Company, (ii) to any prospective purchaser of
any Registrable Securities from such Holder, if such prospective purchaser
agrees to be bound by the provisions of this paragraph 2.12, (iii) to any
Affiliate, partner, member, stockholder, or wholly owned subsidiary of such
Holder in the ordinary course of business, provided that such Holder informs
such Person that such information is confidential and directs such Person to
maintain the confidentiality of such information, or (iv) as may otherwise be
required by law, provided that Holder promptly notifies Company of such
disclosure and takes reasonable steps to minimize the extent of any such
required disclosure.

 

•

Miscellaneous

•          Successors and Assigns. The terms and conditions of this Agreement
inure to the benefit of and are binding upon the respective successors and
permitted assignees of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assignees any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided herein.

•          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky, without regard to its
principles of conflicts of laws.

•          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

•          Titles and Subtitles. The titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting this Agreement.

•          Notices. All notices, requests, and other communications given or
made pursuant to this Agreement shall be in writing and shall be deemed
effectively given (a) upon personal delivery to the party to be notified, (b)
when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, and if not so confirmed, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying
next-day delivery, with written verification of receipt.

 

51

 



 

--------------------------------------------------------------------------------

All communications shall be sent to the respective parties at their addresses as
set forth on the signature page or Schedule A hereto, or to such email address,
facsimile number, or address as subsequently modified by written notice given in
accordance with this paragraph 3.5. If notice is given to Company, a copy shall
also be sent to Frost Brown Todd LLC, 400 West Market Street, 32nd Floor,
Louisville, Kentucky 40202-3363, Attn: Scott W. Dolson.

•          Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance, and either retroactively or prospectively) only with
the written consent of Company and Holder of 65% of the Registrable Securities
then outstanding; provided that Company may in its sole discretion waive
compliance with paragraph 2.10(c). Company shall give prompt notice of any
amendment or termination hereof or waiver hereunder to any party hereto that did
not consent in writing to such amendment, termination, or waiver. Any amendment,
termination, or waiver effected in accordance with this paragraph 3.6 shall be
binding on all parties hereto, regardless of whether any such party has
consented thereto. No waivers of or exceptions to any term, condition, or
provision of this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such term, condition, or
provision.

•          Severability. In case any one or more of the provisions contained in
this Agreement is for any reason held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

•          Entire Agreement. This Agreement (including any Schedules hereto)
constitutes the full and entire understanding and agreement between the parties
with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.

•          Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of the
Commonwealth of Kentucky and to the jurisdiction of the United States District
Court for the Western District of the Commonwealth of Kentucky for the purpose
of any suit, action or other proceeding arising out of or based upon this
Agreement, (b) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of the
Commonwealth of Kentucky or the United States District Court for the Western
District of the Commonwealth of Kentucky, and (c) hereby waive, and agree not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.
Each of the parties to this Agreement consents to personal jurisdiction for any
equitable action sought in the U.S. District Court for the Western District of
the Commonwealth of Kentucky or any court of the Commonwealth of Kentucky having
subject matter jurisdiction.

 

52

 



 

--------------------------------------------------------------------------------

•          Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such nonbreaching or nondefaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ALMOST FAMILY, INC.

 

 

 

 

By:

/s/ Todd Lyles

 

P. Todd Lyles, Senior Vice President

Address:

9510 Ormsby Station Road, Suite 300

 

Louisville, Kentucky 40223

 

 

Telephone No.:

(502) 891-1044

Fax No.:

(502) 891-8067

 

 

 

 

 

 

 

 

 

 

APEX HOME HEALTHCARE SERVICES, L.L.C.

 

 

By:

/s/ Nancy Ralston

 

Nancy Ralston

Title:

CEO____ 

Address:

 

 

 

Fax No.:

 

EIN:

 

 

 

53

 



 

--------------------------------------------------------------------------------

ATTACHMENT C

to

APEX HOME HEALTHCARE/ALMOST FAMILY

ASSET PURCHASE AGREEMENT

 

STOCK PLEDGE AGREEMENT

 

This Stock Pledge Agreement is entered into and made effective as of March 26,
2008, between (i) Almost Family, Inc. (“Secured Party” or “AFAM”), a Delaware
corporation; and (ii) Apex Home Healthcare Services, L.L.C. (“Pledgor”). The
Secured Party, and the Pledgor may hereinafter be referred to individually as a
“Party” and collectively, as “Parties.”

 

 

•

Recitals

 

A.       Pledgor desires to enter into this Agreement in order to secure the
payment and performance of Sellers’ and Seller Affiliates’ obligations under (i)
he Asset Purchase Agreements (the “Purchase Agreements”) dated March 24 2008,
among one or more of Almost Family, Inc., Caretenders of Jacksonville, LLC,
Caretenders Visiting Services of St. Augustine, LLC, Apex Home Healthcare
Services, L.L.C., Apex Healthcare Solutions, L.L.C., Apex Health and Rehab
Center, L.L.C., Nancy Ralston, James Spriggs, III, Robert G. Young, Lorrie
Snyder, Joann Sorensen and James Spriggs, Jr. and (ii) the Ancillary Agreements.

 

B.        Terms not otherwise defined in this Agreement shall have the meanings
assigned to them in the Purchase Agreements.

 

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, AGREE AS FOLLOWS:

 

 

1.

Grant of Security Interest.

 

(a)       As security for the faithful performance of the terms of this
Agreement and to ensure the availability for delivery of Pledged Shares upon
exercise of the right to possession of Pledged Shares upon an Event of Default
as herein defined, Pledgor agrees to deliver to and deposit with Secured Party a
stock assignment duly endorsed (with date and number of Shares left blank) in
form satisfactory to Secured Party, together with the certificate or
certificates evidencing Pledged Shares.

 

(b)      Pledgor hereby grants to Secured Party a security interest in all of
their right, title and interest in and to ___________ shares of the common stock
of AFAM (“Pledged Shares”). Pledgor further grants to Secured Party a security
interest in any stock rights, rights to subscribe, liquidating dividends,
dividends paid in stock, new securities, or any other property to which Pledgor
is or may hereafter become entitled to receive on account of Pledged Shares. If

 

54

 



 

--------------------------------------------------------------------------------

Pledgor receives additional property of such nature, they shall immediately
deliver such property to Secured Party to be held by pursuant to the terms of
this Agreement.

 

(c)      Pledgor grants a further security interest to Secured Party in the
proceeds or products of any sale or other disposition of Pledged Shares.

 

2.        Obligations Secured. The security interest created hereby secures
payment and performance of the obligations of Sellers and Seller Affiliates
under (a) the Purchase Agreement, including without limitation, Sellers’ and
Seller Affiliates’ indemnification obligation to Buyers under Article 11 of the
Purchase Agreement, and (b) the Ancillary Agreements (collectively, “Secured
Obligations”).

 

3.        Representations and Warranties. To induce Secured Party to enter into
this Agreement, Pledgor represents and warrants as follows:

 

(a)      Pledgor has full power and authority to enter into and perform this
Agreement and this Agreement has been duly entered into and delivered and
constitutes a legal, valid and binding obligation of Pledgor enforceable in
accordance with its terms.

 

(b)      Pledgor has good title to Pledged Shares, and Pledged Shares are not
subject to any lien, charge, pledge, encumbrance, claim or security interest.

 

(c)      Pledgor has not entered into any stock restriction or purchase
agreement with respect to Pledged Shares which would in any way restrict the
sale, pledge or other transfer of Pledged Shares or of any interest in or to
Pledged Shares.

 

4.        Duration of Security Interest. Secured Party, and its successors and
assigns, shall hold the security interest created hereby pursuant to the terms
of this Agreement, and this security interest shall continue for a period of 36
months, except for Pledged Shares sold as contemplated by paragraph 2.2(b) of
the Purchase Agreement, unless Secured Party provides a written notice of
Default prior to that date, whereby the security interest shall continue in only
in a commercially reasonable number of Pledged Shares as are necessary to
satisfy said noticed Event of Default and secured interest shall terminate as to
the balance of Pledged Shares, if any.

 

5.        Maintaining Freedom from Liens. Pledgor shall keep Pledged Shares free
and clear of liens and shall pay all amounts, including taxes, assessments or
charges, which might result in a lien against Pledged Shares if left unpaid,
unless Pledgor at its own expense are contesting such amount in good faith by an
appropriate proceeding timely instituted which shall operate to prevent the
collection or satisfaction of the lien or amount so contested. If Pledgor fails
to pay such amounts and are not contesting the validity or amount thereof in
accordance with the immediately preceding sentence, Secured Party may, but are
not obligated to, pay such amounts, and such payment shall be conclusive
evidence of the legality or validity thereof. Pledgor shall promptly reimburse
Secured Party for any such payments, and until reimbursement, such payments
shall be a part of Secured Obligations.

 

 

6.

Certain Rights Respecting Pledged Shares.

 

55

 



 

--------------------------------------------------------------------------------

 

(a)      Pledgor shall continue to be the owner of Pledged Shares so long as no
Event of Default (as defined below) under Secured Obligations or this Agreement
has occurred and is continuing and may collect and retain all distributions now
or hereafter payable on or on account of Pledged Shares, and, so long as no
Event of Default has occurred may exercise their voting rights with respect to
Pledged Shares.

 

(b)       Pledgor shall not sell, transfer or encumber, or attempt to sell,
transfer or encumber, Pledged Shares, or any part thereof or interest therein,
without the prior express written consent of Secured Party. Any such consent of
theirs shall not constitute the release by Secured Party of its interest in
Pledged Interest, and any such sale, transfer or encumbrance consented to shall
be so sold, transferred, or encumbered subject to the security interest of
Secured Party.

 

(c)      Secured Party at its option upon the occurrence of any Event of Default
and so long as such Event of Default exists may exercise all voting rights and
privileges whatsoever with respect to Pledged Shares, including, without
limitation, the right to receive distributions. To that end, Pledgor hereby
grants Secured Party a proxy and appoint Secured Party as its attorney-in-fact
for all purposes of voting Pledged Shares at any annual regular or special
meeting of the Company and this appointment shall be deemed coupled with an
interest and is and shall be irrevocable until all of Secured Obligations have
been fully paid and terminated, and all persons whatsoever shall be conclusively
entitled to rely upon oral or written certification of Secured Party that it is
entitled to vote Pledged Shares hereunder. Pledgor shall execute and deliver to
Secured Party any additional proxies and powers of attorney that Secured Party
may desire in its own names. Secured Party acknowledges that it will not
exercise any rights granted pursuant to this paragraph 6(c) unless an Event of
Default has occurred and only so long as the Event of Default continues to
exist.

 

7.        Events of Default. At the option of Secured Party, the happening of
any of the following events shall constitute a default under this Agreement
(each an “Event of Default”):

 

(a)       Breach by any Seller or Seller Affiliate under the Purchase
Agreements, including without limitation, any breach or other event giving rise
to Secured Party’s right to indemnification under Article 11 of the Purchase
Agreements or under any Ancillary Agreement, if such breach or right to payment
remains unsatisfied for a period of 10 business days after written notice from
Secured Party to the applicable Seller or Seller Affiliate;

 

(b)       The creation of any lien in Pledged Shares, without the prior written
consent of Secured Party; or

 

(c)       The sale or transfer of Pledged Shares, or any part thereof or
interest therein, without the prior written consent of Secured Party.

 

 

8.

Remedies.

 

 

(a)

Upon the occurrence of any Event of Default, Secured Party may at its

 

56

 



 

--------------------------------------------------------------------------------

option declare that part of Pledged Shares, as is necessary to remedy the
Default, to be immediately due and payable, and, in addition to exercising all
other rights or remedies, proceed to exercise with respect to Pledged Shares all
rights, options and remedies of a secured party upon default as provided for
under the Uniform Commercial Code as then adopted in the Commonwealth of
Kentucky.

 

(b)      The rights of Secured Party upon the occurrence of an Event of Default
shall include, without limitation, the following:

 

(i)        The right to sell Pledged Shares at public or private sale in one or
more lots. Secured Party shall be entitled to apply the proceeds of any such
sale to the satisfaction of Secured Obligations and to expenses incurred in
realizing upon Pledged Shares in accordance with the Uniform Commercial Code;
and

 

(ii)       The right to recover the reasonable expenses of preparing for sale
and selling Pledged Shares and other like expenses, together with court costs
and reasonable attorneys, fees incurred; and

 

(iii)      The right to proceed by appropriate legal process at law or in equity
to enforce any provision of this Agreement or in aid of the execution of any
power of sale, or for foreclosure of the security interest of Secured Party, or
for the sale of Pledged Shares under the judgment or decree of any court; and

 

(iv)      The right to transfer Pledged Shares into the name of Secured Party to
facilitate its exercise of other rights or remedies with respect to them.

 

9.         Exercise of Remedies. The rights and remedies of Secured Party shall
be deemed to be cumulative, and any exercise of any right or remedy shall not be
deemed to be an election of that right or remedy to the exclusion of any other
right or remedy. Notwithstanding the foregoing, Secured Party shall be entitled
to recover by the cumulative exercise of all remedies no more than the sum of
(a) Secured Obligations remaining outstanding at the time of the exercise of
remedies, plus (b) the costs, fees and expenses that Secured Party are otherwise
entitled to recover.

 

10.      Return of Collateral. Subject to the terms of this Agreement, Secured
Party shall deliver the Pledged Shares, or any part remaining thereof, to
Pledgor on the date 36 months after the date of this Agreement.

 

11.      Further Assurances. Pledgor shall sign such other documents or
instruments, and take such other actions, as Secured Party may request to more
fully create and maintain, or to verify, ratify or perfect the security interest
intended to be created in this Agreement.

 

 

12.

Miscellaneous.

 

(a)      Waiver. Failure by Secured Party to exercise any right shall not be
deemed a waiver of that right, and any single or partial exercise of any right
shall not preclude

 

57

 



 

--------------------------------------------------------------------------------

the further exercise of that right. Every right of Secured Party shall continue
in full force and effect until such right is specifically waived in writing
signed by Secured Party.

 

(b)      Severability. If any part, term or provision of this Agreement is held
by any court to be prohibited by any law applicable to this Agreement, the
rights and obligations of the parties shall be construed and enforced to the
greatest extent allowed by law, or if such part, term or provision is totally
unenforceable, as if this Agreement did not contain that particular part, term
or provision.

 

(c)      Headings. The headings in this Agreement have been included for ease of
reference only, and shall not be considered in the construction or
interpretation of this Agreement.

 

(d)      Benefit. This Agreement shall inure to the benefit of Secured Party and
Pledgor and their successors and assigns.

 

(e)      Governing Law. To the extent allowed under the Uniform Commercial Code,
this Agreement shall in all respects be governed by and construed in accordance
with the laws of the Commonwealth of Kentucky, without regard to or application
of its conflicts of law rules.

 

(f)       Entire Agreement. This Agreement along with the Purchase Agreements
and other documentation relating to Secured Obligations constitute the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect to the subject matter hereof,
whether written or oral. No change, modification, addition or termination of
this Agreement shall be enforceable unless in writing and signed by the party
against whom enforcement is sought.

 

(g)      Assignment. Secured Party may assign its rights under this Agreement to
its affiliated companies. Any assignor of Pledged Shares shall take such Pledged
Shares subject to the terms of this Agreement.

 

[signature page follows]

 

58

 



 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Pledgor and Secured Party have signed this Agreement as of
the date first above written.

 

 

PLEDGOR:

 

 

 

APEX HOME HEALTHCARE SERVICES, L.L.C.

 

                

By         /s/ Nancy Ralston

Title      Nancy Ralston

CEO

 

 

SECURED PARTY:

 

 

 

ALMOST FAMILY, INC.

 

                

By         /s/ Todd Lyles

Title      Todd Lyles

Sr. Vice President

 



59

 



 

--------------------------------------------------------------------------------

ATTACHMENT D

to

APEX HOME HEALTHCARE/ALMOST FAMILY

ASSET PURCHASE AGREEMENT

 

PROMISSORY NOTE

 

$2,750,000

March 26, 2008

Louisville, Kentucky

 

For value received, Caretenders of Jacksonville, LLC ("Maker"), promises to pay,
pursuant to this "Promissory Note" to the order of Apex Home Healthcare
Services, L.L.C. ("Lender"), at P.O. Box 550509, Jacksonville, Floridia
32255-0509 or such other address as the holder hereof may direct, the principal
sum of Two Million Seven Hundred Fifty Thousand Dollars ($2,750,000) Exactly.

 

This Promissory Note is delivered pursuant to paragraph 2.1(a)(ii) of the Asset
Purchase Agreement dated as of March 24, 2008, among Almost Family, Inc.,
Caretenders of Jacksonville, LLC, Apex Home Healthcare Services, L.L.C., Apex
Health and Rehab Center, L.L.C., Nancy Ralston, James Spriggs, III, Robert G.
Young, Lorrie Snyder, Joann Sorensen and James Spriggs, Jr. (the “Agreement”)
and is subject to the terms of such Agreement.

 

Commencing as of the date of this Promissory Note, the outstanding principal
balance of this Promissory Note from time to time shall bear interest at the
annual rate equal to seven percent (7%). Interest shall be payable quarterly on
March 31, June 30, September 30 and December 31, commencing with the first
quarterly payment on June 30, 2008. One Million Two Hundred Fifty Thousand
Dollars ($1,250,000) of the principal amount, and all accrued and unpaid
interest on this Promissory Note shall be paid on March 26, 2010. The remaining
principal amount and all accrued and unpaid interest on this Promissory Note
shall be paid in full on March 26, 2011.

 

Maker shall pay any Florida documentary stamp taxes that may come do as a result
of the execution and/or delivery of this Promissory Note in the State of
Florida.

 

All or any part of the outstanding principal amount of this Promissory Note may
be prepaid at any time without penalty.

 

Failure of the holder of this Promissory Note to exercise any of its rights and
remedies shall not constitute a waiver of any provision of this Promissory Note,
or of any of such holder's rights and remedies, nor shall it prevent the holder
from exercising any rights or remedies with respect to the subsequent happening
of the same or similar occurrences. All remedies of the holder hereof shall be
cumulative to the greatest extent permitted by law.

 

60

 



 

--------------------------------------------------------------------------------

The following shall constitute a default under this Promissory Note: (i) the
failure to make any payment when due under this Promissory Note within five (5)
days after such payment is due; (ii) failure of Maker to perform or observe any
covenant, obligation or provision of this Promissory Note, which failure has not
been fully corrected within thirty (30) days from the date of such failure or
after notice has been given to Maker of such failure; or (iii) Maker or any
guarantor shall file a petition in bankruptcy or for reorganization or for an
arrangement pursuant to any present or future state or federal bankruptcy act or
under any similar federal or state law, or shall be adjudicated a bankrupt or
insolvent, or shall make a general assignment for the benefit of its creditors,
or shall be unable to pay its debts generally as they become due; or if a
petition or answer proposing the adjudication of Maker or any guarantor as a
bankrupt or its reorganization under any present or future state or federal
bankruptcy act or any similar federal or state law shall be filed in any court
and such petition or answer shall not be discharged or denied within sixty (60)
days after the filing thereof; or if a receiver, trustee or liquidator of Maker
or any guarantor, or of all or substantially all of the assets of Maker or any
guarantor, shall be appointed in any proceeding brought against Maker or any
guarantor and shall not be discharged within sixty (60) days of such
appointment; or if Maker or any guarantor shall consent to or acquiesce in such
appointment; or if any property of Maker or any guarantor shall be levied upon
or attached in any proceeding.

 

Upon such a default, (i) the entire principal sum and accrued interest shall
become due and payable at once without presentment, demand, protest, notice of
non-payment, or intent to accelerate or any other notice required by law
relative thereto, all of which are hereby expressly waived by Maker, and (ii)
the rate of interest on the outstanding balance of this Promissory Note shall
increase to eighteen percent (18%) per annum or the highest rate permitted by
applicable law, whichever is less. In no event shall any interest hereunder
accrue or be payable which shall exceed the highest contract interest rate
allowed by the laws of the State of Florida for the time such indebtedness
hereunder shall be outstanding and unpaid. If, for any reason, interest or any
payment determined to be in the nature of interest is collected which exceeds
the highest contract interest rate allowed by the laws of the State of Florida,
such act shall be construed as a mutual mistake of the parties, and such excess
sum shall be credited toward reducing the outstanding principal balance, if any,
with the remainder to be returned to the party who paid same.

 

All payments shall be applied (i) to the payment of all costs and expenses of
Lender in enforcing this Promissory Note, including attorneys fees, (ii) to the
payment of interest on the principal balance of this Promissory Note from time
to time remaining unpaid, and (iii) to reduce the principal balance of this
Promissory Note.

 

If any provision or portion of this Promissory Note is declared or found by a
court of competent jurisdiction to be unenforceable or null and void, such
provision or portion thereof shall be deemed stricken and severed from this
Promissory Note and the remaining provisions and portions thereof shall continue
in full force and effect.

 

61

 



 

--------------------------------------------------------------------------------

Time shall be of the essence of each and every covenant and promise contained in
this Promissory Note. If there is any default under this Promissory Note, Maker
and each guarantor promise to pay to the order of the holder hereof all costs
and expenses incurred by the Lender in collecting this Promissory Note,
including without limitation reasonable attorneys' fees and court costs incurred
in collecting or attempting to collect or securing or attempting to secure this
Promissory Note or enforcing the Lender 's rights with respect to this
Promissory Note.

 

Subject to the paragraph 11.5 of the applicable Apex Purchase Agreement, Maker
shall have the right to withhold and set-off against any amount due hereunder
the amount of any claim for indemnification or payment of damages to which Maker
reasonably believes it is entitled under the applicable Apex Purchase Agreement
or Staffing Agreement, and the exercise of such right shall not be an event of
default hereunder. “Apex Purchase Agreements” shall mean (i) the Asset Purchase
Agreement dated March 24, 2008, among Caretenders Mobile Medical Services, LLC,
Almost Family, Inc., Apex House Call Doctors, LLC, Nancy Ralston, James Spriggs,
III, Lorrie Snyder, Robert G. Young, Joann Sorensen and James Spriggs, Jr., (ii)
the Asset Purchase Agreement dated as of March 24, 2008, among Caretenders of
Jacksonville, LLC, Almost Family, Apex Home Healthcare Services, L.L.C., Apex
Health and Rehab Center, L.L.C., Nancy Ralston, James Spriggs, II, Robert G.
Young, Lorrie Snyder, Joann Sorensen and James Spriggs, Jr., and (iii) the Asset
Purchase Agreement dated as of March 24, 2008 among Caretenders Visiting
Services of St. Augustine, LLC, Almost Family, Inc., Apex Healthcare Solutions,
L.L.C., Nancy Ralston, James Spriggs, III, Lorrie Snyder and David Bathalter.

 

This Promissory Note shall be governed by and construed in accordance with, the
laws of the State of Florida, without regard to or application of its conflicts
of law principles. Maker and Lender hereby submit to the jurisdiction of the
courts of the State of Florida in the event any litigation arising from related
to this Promissory Note is commenced. Maker agrees that Lender may institute any
cause of action against Maker involving this Promissory Note in the courts of
the State of Florida, and hereby waives any venue privilege or right to be sued
in any other forum.

 

All parties to this instrument, whether makers, sureties, guarantors, endorsers,
accommodation parties or otherwise, shall be jointly and severally bound, and
jointly and severally waive presentment, demand, notice of dishonor, protest,
notice of protest, notice of non-payment or non-acceptance and any other notice
and all due diligence or promptness that may otherwise be required by law, and
all exemptions to which they may now or hereafter be entitled under the laws of
the State of Florida, or of the United States of America or any state thereof.
The holder of this instrument may whether one or more times, with or without
notice to any party, and without affecting the obligations of any maker, surety,
guarantor, endorser, accommodation party or any other party to this Promissory
Note (1) extend the time for payment of either principal or interest from time
to time, (2) release or discharge any one or more parties liable on this
Promissory Note, (3) suspend the right to enforce this Promissory Note with
respect to any persons, (4) change, exchange or release any property in which
the holder has any interest securing this Promissory Note, (5) justifiably or
otherwise, impair any collateral securing this Promissory Note or suspend the
right to enforce against any such collateral, and (6) at any time it deems it
necessary or proper, call for and should it be made available, accept, as
additional

 

62

 



 

--------------------------------------------------------------------------------

security, the signature or signatures of additional parties or a security
interest in property of any kind or description or both.

 

MAKER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO TRIAL
BY JURY IF ANY SUIT BE BROUGHT TO ENFORCE OR CHALLENGE THE VALIDITY OR
ENFORCEMENT OF THIS PROMISSORY NOTE OR ANY OTHER SECURITY INSTRUMENTS EXECUTED
TO FURTHER SECURE THE INDEBTEDNESS. MAKER HEREBY AGREES AND CONSENTS TO THE
RELIEF OF THE HOLDER OF THIS PROMISSORY NOTE FROM ANY STAY ORDER WHICH MIGHT BE
ENTERED BY ANY COURT AGAINST THE HOLDER OF THIS PROMISSORY NOTE AND TO ASSIST
THE HOLDER OF THIS PROMISSORY NOTE IN OBTAINING SUCH RELIEF, AND, WITH REGARD TO
THE FILING OF ANY BANKRUPTCY PROCEEDINGS UNDER CHAPTER 11, 13 OR OTHERWISE, TO
NOT MODIFY ANY OF THE TERMS OF THIS PROMISSORY NOTE, INCLUDING, WITHOUT
LIMITATION, THE INTEREST RATE OR PAYMENT AMOUNTS. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR LENDER TO MAKE THE LOAN EVIDENCED BY THIS PROMISSORY NOTE.

 

CARETENDERS OF JACKSONVILLE, LLC

 

 

By         /s/ Todd Lyles

Title      Todd Lyles

Sr. Vice President

 

 

 

Guaranty

 

This Guaranty of Almost Family, Inc. (“AFAM”) shall guaranty the obligations of
Caretenders of Jacksonville, LLC (“Maker”) to Apex Home Healthcare Services,
L.L.C. (“Lender”) pursuant that certain promissory note given by Maker to Lender
in the principal amount of $2,750,000 on March 26, 2008 (the “Promissory Note”).
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Promissory Note. Notwithstanding anything in this Guaranty to
the contrary, AFAM’s obligations under this Guaranty shall be subject to the
terms of the Promissory Note and the Agreement.

 

In consideration of Lender and its affiliates entering into the Agreement and in
consideration of One Dollar ($1.00) and other good and valuable consideration,
the receipt and sufficiency of which AFAM hereby acknowledges, AFAM does hereby
guaranty to Lender, and its successors, assigns, heirs, executors and personal
representatives, the full and prompt payment and performance of all obligations,
covenants and agreements of Maker under the Promissory Note, together with the
full and prompt payment of all damages that may arise or be incurred by Lender
as a result of Maker’s failure to perform any such obligations, covenants and

 

63

 



 

--------------------------------------------------------------------------------

agreements (all such obligations hereinafter collectively called the
“Liabilities”). AFAM further agrees to pay all expenses (including, without
limitation, reasonable attorneys’ fees and legal expenses) paid or incurred by
Lender in endeavoring to collect or enforce the Liabilities (or any part
thereof) and this Guaranty.

 

AFAM’s liability is primary and shall not be terminated or otherwise affected or
impaired by, and AFAM waives notice of: (a) the granting of time to Maker
(regardless of the number or length of such grants of time) or any other
indulgence or indulgences granted to Maker; (b) any alterations, amendments,
waivers, extensions, renewals or modifications to any of the Liabilities; (c)
any fraud, illegal or improper acts of Maker; (d) any defenses that might
constitute a legal or equitable discharge of a surety or guarantor; (e) any
invalidity or unenforceability of any of the Liabilities; (f) voluntary or
involuntary bankruptcy (including a reorganization in bankruptcy) of Maker or
entry of an order for relief against or with respect to Maker under Title 11 of
the United States Code; (g) the insolvency of Maker or an assignment by Maker
for the benefit of creditors; (h) composition, extension, moratoria or other
forms of debtor relief granted to Maker pursuant to law presently in force or
hereafter enacted; (i) payment of any Liabilities in the event such payment is
invalidated or avoided by a trustee, custodian or receiver of Maker; (j) the
dissolution of Maker; or (k) the reorganization, merger or consolidation of
Maker into or with another entity, corporate or otherwise, or the sale or
disposition of all or substantially all of the capital stock, business or assets
of Maker to any other person or party.

 

AFAM waives (a) presentment, demand, notice of dishonor, protest and all other
notices whatsoever, (b) any benefit of any exemption law, now or hereafter in
effect in any jurisdiction in which enforcement of this Guaranty is sought and
(c) diligence in collection, perfection or protection of or realization upon the
Liabilities or any part thereof, any obligation hereunder or any security for
any of the foregoing. Notice of acceptance of and action taken by Lender from
time to time under this Guaranty are hereby waived.

 

Subject to the terms of the Promissory Note and Agreement, Lender may resort to
AFAM for payment of any Liabilities, whether or not Lender shall have resorted
to or have proceeded against Maker. No delay on the part of Lender in the
exercise of any right or remedy shall operate as a waiver thereof, and no final
or partial exercise of any right or remedy hereunder or under the Promissory
Note shall preclude other or further exercises thereof or the exercises of any
other right or remedy. The validity of this Guaranty and the obligations of AFAM
hereunder shall not be terminated, affected or impaired by reason of any action
that Lender may take or fail to take against Maker or by reason of any waiver
of, or failure to enforce, any of the rights or remedies of Lender in the
Promissory Note. All such rights and remedies hereunder and under the Promissory
Note are intended to be distinct, separate and cumulative, and not in exclusion
of, or a waiver of, any of the others.

 

Nothing in this Guaranty shall prevent AFAM from asserting any defense of any
kind or nature which AFAM or Maker may have under the Promissory Note or
Agreement or at law, including any defense arising out of any of Lender’s acts
or failures to act, except to the extent expressly waived in this Guaranty.

 

64

 



 

--------------------------------------------------------------------------------

This Guaranty is irrevocable, and this Guaranty shall remain in full force and
effect following the closing of the transactions contemplated under the
Agreement until there shall be no obligations, covenants or agreements of Maker
under the Promissory Note and any Liabilities shall have been paid and/or
performed in full.

 

AFAM hereby warrants and represents to Lender that AFAM owns all of the issued
and outstanding equity interests of Maker as of the date hereof.

 

 

This Guaranty shall be binding upon AFAM and its successors and assigns.

 

ALMOST FAMILY, INC.

 

 

By         /s/ Todd Lyles

Title      Todd Lyles

Sr. Vice President

 

 

65

 



 

--------------------------------------------------------------------------------

Exhibit E

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption
Agreement”) is dated as of March 26, 2008, by and between (i) Apex Home
Healthcare Services, L.L.C., a Florida limited liability company, and Apex
Health and Rehab Center, L.L.C. (together “Assignor”), and (ii) Caretenders of
Jacksonville, LLC, a Florida limited liability company (“Assignee”).

 

Background

 

A.        Assignor and Assignee are parties to that certain Asset Purchase
Agreement dated as of March 24, 2008, by and among Caretenders of Jacksonville,
LLC, Almost Family, Inc., Apex Home Healthcare Services, L.L.C., Apex Health and
Rehab Center, L.L.C., Nancy Ralston, James Spriggs, III, Robert G. Young, Lorrie
Snyder, Joann Sorensen and James Spriggs, Jr. (the “Purchase Agreement”).

 

B.        Pursuant to the Purchase Agreement, Assignor has agreed to assign
certain rights and agreements to Assignee, and Assignee has agreed to assume
certain obligations of Assignor as set forth herein, and this Assignment and
Assumption Agreement is contemplated by paragraph 3.2 of the Purchase Agreement.

 

Agreement

 

In consideration of the covenants contained in this Assignment and Assumption
Agreement and for other good and valuable consideration, the receipt, adequacy
and legal sufficiency of which are hereby acknowledged, Assignor and Assignee,
intending to be legally bound, agree as follows:

 

1.         Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings for such terms that are set forth in the Purchase
Agreement. For purposes of this Assignment and Assumption Agreement, the
“Effective Time” shall mean 12:01 a.m., March 27, 2008.

 

2.         Assumption. Assignor hereby assigns, sells, transfers and sets over
to Assignee all of Assignor’s right, title benefit, privileges and interest in
and to the Purchased Assets, Assumed Contracts and Assumed Leases, and all of
Assignor’s burdens, obligations and liabilities in connection with each of the
Assumed Liabilities. Assignee assumes and agrees to pay, perform, fulfill and
discharge those liabilities and obligations arising from and after the Effective
Time under the Assumed Liabilities. Assignor and Assignee agree that all
Excluded Liabilities shall remain the sole responsibility of Assignor.
Notwithstanding anything to the contrary, those contracts among the Assumed
Contracts which require consent from third parties before assignment shall not
be deemed assigned for legal purposes until such consent is obtained. Assignor
will use commercially reasonable efforts after Closing to obtain the consent of
the other

 

66

 



 

--------------------------------------------------------------------------------

parties to the assignment of the Assumed Contracts, with reasonable assistance
as requested by Assignee (but without any payment of money by Assignor or
Assignee). If such consent is not obtained, or if an attempted assignment
thereof would be ineffective or would adversely affect the rights of Assignor
thereunder so that Assignee would not receive all such rights, Assignor agree to
enter into a mutually agreeable arrangement under which Assignee would obtain
the benefits and assume the obligations thereunder in accordance with this
Agreement, including subcontracting, sublicensing, or subleasing to Assignee, or
under which Assignor would enforce for the benefit of Assignee, with Assignee
assuming Assignor’s obligations, any and all rights of Assignor against a third
party thereto.

 

3.         Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including Assignee’s covenants, agreements and indemnities relating to the
Assumed Liabilities and Assignor’s representations, warranties, covenants,
agreements and indemnities relating to the Purchased Assets, Assumed Contracts,
Assumed Leases and Assumed Liabilities, are incorporated herein by this
reference. Assignor and Assignee acknowledge and agree that the representations,
warranties, covenants, agreements and indemnities contained in the Purchase
Agreement shall not be superseded but shall remain in full force and effect to
the full extent provided therein. In the event of any conflict or inconsistency
between the terms of the Purchase Agreement and the terms hereof, the terms of
the Purchase Agreement shall govern.

 

4.         Further Actions. Each of the parties covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party, such further
instruments of transfer and assignment and to take such other action as such
other party may reasonably request to more effectively consummate the
assignments and assumptions contemplated by this Assignment and Assumption
Agreement.

 

5.         Notices. All notices or other communications or deliveries provided
for under this Assignment and Assumption Agreement shall be given as provided in
the Purchase Agreement.

 

6.         Governing Law. This Assignment and Assumption Agreement shall be
governed by and construed and enforced in accordance with the internal laws (as
opposed to the conflicts of laws provisions) of the State of Florida.

 

7.         Binding Effect; Assignment. This Assignment and Assumption Agreement
and all of the provisions hereof shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

8.         Execution in Counterparts. This Assignment and Assumption Agreement
may be executed in any number of counterparts with the same effect as if the
signatures thereto were upon one instrument.

 

9.         Amendments. No amendment of any provision of this Assignment and
Assumption Agreement shall be valid unless the same shall be in writing and
signed by Assignor and Assignee.

 

67

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first set forth above.

 

 

APEX HOME HEALTHCARE SERVICES, L.L.C.

 

                

By         /s/ James W. Spriggs, III

Title      James W. Spriggs

Partner

 

APEX HEALTH AND REHAB CENTER, L.L.C.

 

By         /s/ James W. Spriggs, III

Title      James W. Spriggs

Partner

 

 

CARETENDERS OF JACKSONVILLE, LLC

 

 

By         /s/ Todd Lyles

Title      Todd Lyles

Sr. Vice President

 

 

68

 



 

 